Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 1 of 65 PagelD: 7

EXHIBIT A

 
CASE TEV GOON I SOY B/S boa PELE bw Pg 1 SFOS Frans to: LEPE0a0 77845°9°'>: ©

 

LEWIS G. ADLER

ATTORNEY AT LAW

Attorney ID#: 023211985

26 Newton Ave.

Woodbury, NJ 08096

Tel. #: (856) 845-1968

Fax #: (856) 848-9504

Email: lewisadler@verizon.net
Co-counsel for plaintiffs
PERLMAN DEPETRIS
CONSUMER LAW

Lee M. Perlman

Attorney ID #: 019171994
Email: Lperlman@newjersey!emons.com
Paul DePetris

Attorney 1D #: 005821996
Email: info@newjerseylemons.com
1926 Greentree Road, Suite 100
Cherry Hill, New Jersey 08003
Tel.#: 856-751-4224

Fax#: 856-751-4226

Counsel for plaintiffs

 

 

 

 

JOHN GERICKE, INDIVIDUALLY AND SUPERIOR COURT OF NEW JERSEY

ON BEHALF OF ALL INDIVIDUALS LAW DIVISION, CIVIL PART
SIMILARLY SITUATED, GLOUCESTER COUNTY
PLAINTIFFS’,
V DOCKET NO.

TRUIST D/B/A OR F/K/A BRANCH
BANKING AND TRUST COMPANY AND
JOHN DOES 1-10,

DEFENDANTS.

COMPLAINT

 

 

Plaintiffs plead as follows:
ABBREVIATIONS USED IN THIS DOCUMENT

For brevity’s sake, hereafter plaintiffs shall use the following abbreviated terms:

 

1 As used in this document, use of the plural includes the singular, where applicable. The
parties are referred to in the plural regardiess of their actual number.

Page 1 of 35

 
Case 1959 AAEM BAM Bbc REUBEN bl po PERE, PARAL IEIBAIEI:

 

ORIGINAL TERM

ABBREVIATION

 

John Gericke

Plaintiffs

 

The proposed class as identified below

The class or the class members

 

 

Truist d/b/a or f/k/a Branch Banking And Trust | Defendants
Company
Defendants John Does 1-10 The does

 

The contract that is the subject of this case

The contract

 

The loan that is the subject of this case

The loan

 

The debt that is the subject of this case - a
judgment numbered J-062680-12 recorded on
or about March of 2012 by Susquehanna

Bank and against plaintiffs

The debt or the judgment

 

The Internal Revenue Service

The IRS

 

The 1099-C form that defendants issued

plaintiffs relative to the debt

The notice

 

A letter dated 4-26-19 that defendants wrote

to plaintiffs counsel’s office

The response letter

 

 

 

 

The New Jersey Truth-In-Consumer TCCWNA
Contract, Warranty And Notice Act,

N.J.S.A. 56:12-14 To -18

N.JS.A. 56:12-15 Section 15
N.J.S.A. 56:12-16 Section 16

 

 

 

Page 2 of 35

 

 
Case 1 BPS Baers 20115412028 1S'SB SN AF pg SOI BF rns ID: LVR PrBAsIe|D: 10

 

The New Jersey Consumer Fraud Act, CFA

N.J.S.A. 56:8-1, Et Seq.

 

N.J.S.A. 56:8-2 Section 2

 

New Jersey Division Of Consumer Affairs DCA

 

Plaintiffs’ Complaint Filed In This Case The Complaint

 

The Instant Civil Action This Case Or The Case

 

The Class Action Fairness Act, 28 U.S.C. § CAFA

1332

 

Uniform Declaratory Judgment Law, N.J. UDJL

Stat. Ann. §§ 2A:16-50 to -62

 

 

 

 

EXHIBITS
1. In support of this complaint, plaintiffs rely on the following exhibits attached
hereto, redacted where necessary to omit confidential personal identifiers and
with any enclosures to the exhibits omitted:
1) IRS forms 1099C copy B for debtor for identifiable event of 1-10-18
addressed from defendants to plaintiffs.
2) Letter from plaintiffs counsel's office to defendants dated 8-18-18.
3) Letter from plaintiffs counsel's office to defendants dated 2-19-19.
4) Letter from defendants to plaintiffs counsel's office dated 4-26-19.
5) Letter from plaintiffs counsel's office to defendants dated 4-30-19 with
certified mail receipts.

6) Letter from plaintiffs counsel's office to defendants dated 6-3-19.

Page 3 of 35

 
 

Case PY BEST BN BB 028 ESA ae eg ASF OPES: PeVanel Praaee!>: 4

7) Letter from plaintiffs counsel's office to defendants dated 6-26-19.

8) The Law Offices of Lee M. Perlman cash receipt marked paid on 7-31-18.

9) Letter from Internal Revenue Service to plaintiffs dated 12-2-19.
PARTIES

2. The allegations contained in the previous paragraphs are repeated as if fully set
forth herein.

3. Plaintiffs are individuals with an address of 248 Hampshire Drive, Deptford, New
Jersey 08096.

4. Defendants Truist d/b/a or f/k/a Branch Banking And Trust Company is a
business with offices located at 200 West 2nd Street, Winston Salem, North
Carolina 27101 and 214 North Tryon Street, Charlotte, North Carolina 28202.

5. Defendants John Does 1-10 are fictitious defendants who are entities and/or
individuals, including but not limited to those who have yet to be identified by
plaintiffs but whose identity may be revealed during the period of discovery that
shail occur in future relative to this action and who may be liable for plaintiffs’
damages as referenced herein or who are known but not presently considered to
be indispensable parties relative to this matter. Such individuals/entities may
include but are not necessarily limited to lenders, loan servicers, contractors,
subcontractors, independent contractors, companies, corporations, businesses,
partnerships, agents, officers, directors, managing members, employees,
salespeople, technicians, staff, workmen or representatives of the other

defendants named herein.

Page 4 of 35

 
Case TEPEEY- BENT I-20 810912020 1348S] PN Pg BOF OF Trans 1D: LOVadROI PrBag C1 1

Unless otherwise noted below, all allegations set forth below are directed against
all defendants named herein and all references to “defendants” shall be to all
defendants named herein.
Hereafter all references to “the parties” shall be to all parties named to this
complaint.

FACTUAL ALLEGATIONS
The allegations contained in the previous paragraphs are repeated as if fully set
forth herein.
This dispute involves a debt via a judgment numbered J-062680-12 recorded on
or about March of 2012 by Susquehanna Bank and against plaintiffs relative to a

consumer installment loan taken out by plaintiffs.

10.At all times relevant to this dispute, plaintiffs were and remain New Jersey

11.

residents.

Defendants describe themselves as follows: “BB&T and SunTrust have merged
to become Truist. Both institutions will continue to offer independent product lines
for a period of time. BB&T is one of the largest financial services holding
companies in the U.S. with $230.9 billion in assets and market capitalization of
approximately $37.6 billion as of June 30, 2079. Building on a long tradition of
excellence in community banking, BB&T offers a wide range of financial services
including retail and commercial banking, investments, insurance, wealth
management, asset management, mortgage, corporate banking, capital markets
and specialized lending. Based in Winston-Salem, N.C., BB&T operates more

than 1,700 financial centers in 15 states and Washington, D.C. and is

Page 5 of 35

 
Case TEP BOOS 2b 12038 S4R 2 PAF eg Biot BF Trans lo: LVadeB Prag se! 1°

consistently recognized for outstanding client service by Greenwich Associates
for small business and middle market banking.”2

42,On or about 2014, defendants acquired the debt from Susquehanna Bank when
defendants acquired assets from Susquehanna Bank.

13.Defendants do business in New Jersey, operating approximately 22 branch bank
locations in New Jersey.?

14.The debt allegedly totals a sum between $398,855.60 and $199,427.80. Exhibits
1,2&7.

15.On or about 11-10-16, the IRS issued a new regulation codified under 26 CFR
Part 1, which the IRS described as follows: “Removal of the 36-month non-
payment Testing Period Rule DEPARTMENT OF THE TREASURY Internal
Revenue Service 26 CFR Part 1 AGENCY: Internal Revenue Service (IRS),
Treasury. ACTION: Final regulation. SUMMARY: This document contains final
regulations that remove the rule that a deemed discharge of indebtedness for
which a Form 1099-C, “Cancellation of Debt,” must be filed occurs at the
expiration of a 36-month non-payment testing period. The Treasury Department
and the IRS are concerned that the rule creates confusion for taxpayers and
does not increase tax compliance by debtors or provide the IRS with valuable
third-party information that may be used to ensure taxpayer compliance. The final
regulations affect certain financial institutions and governmental entities. DATES:
Effective Date: These regulations are effective on November 10,

2016. Applicability Date: For dates of applicability, see § 1.6050P—1(h).... on

 

? https://bbt.mediaroom.com/company-information.

Page 6 of 35

 
Case 14

Pee Bera 3) S100 ISBS4 Pr pg 1 FOF Trans ib: LEVEGROI PrBAg oe: 14

October 15, 2014, a notice of proposed rulemaking (REG—136676-13) proposing
removing the 36-month rule was published in the Federal Register (79 FR
61791). The Treasury Department and the IRS agreed that information reporting
under section 6050P should generally coincide with the actual discharge of a
debt. Because reporting under the 36-month rule may not reflect a discharge of
indebtedness, a debtor may conclude that the debtor has taxable income even
though the creditor has not discharged the debt and continues to pursue
collection. Issuing a Form 1099-—C before a debt has been discharged may also
cause the IRS to initiate compliance actions even though a discharge has not
occurred. Additionally, § 1.6050P—1(e)(9) provides that no additional reporting is
required if a subsequent identifiable event occurs. Therefore, in cases in which
the Form 1099-C is issued because of the 36-month rule but before the debt is
discharged, the IRS does not subsequently receive third-party reporting when the
debt is discharged. The IRS’s ability to enforce collection of tax for discharge of
indebtedness income may, thus, be diminished when the information reporting
does not reflect an actual cancellation of indebtedness.”4

26 U.S, Code § 6050P, titled “Returns relating to the cancellation of indebtedness
by certain entities” states, in relevant part: “(a)IN GENERAL Any applicable

entity which discharges (in whole or in part) the indebtedness of

any person during any calendar year shall make a return (at such time and in
such form as the Secretary may by regulations prescribe) setting forth— (1) the

name, address, and TIN of each person whose indebtedness was discharged

 

3 httos:/Avww.bbt.com/locator/search.html.

Page 7 of 35

 
Case 1:20-cv-03053-RMB-AMD._ Document 1-2_ Filed 03/19/20. Page 9 ID:
COOL BaS Pa TN 028 See NE eg BF CS TENS: AUS enS) Prager! 1

during such calendar year, (2) the date of the discharge and the amount of the
indebtedness discharged, and (3) such other information as the Secretary may
prescribe.”

16. Creditors such as defendants should not send borrowers such as plaintiffs a
1099-C form unless the debt is really canceled by defendants. If, after issuing a
1099-C form, creditors such as defendants fail to confirm for debtors such as
plaintiffs that the debt is forgiven, they should rescind the 1099-C form.
Otherwise, the unrescinded 099-C form violates applicable federal regulations
(e.g., 26 CFR Part 1; 26 U.S.C. § 6050P).

17.On or about July, 2018, plaintiffs hired the Law Offices of Lee M. Perlman to
attempt to negotiate an amicable resolution of the debt with defendants, paying
that law office $1,000 for such representation. Exhibits 2 & 8.

18.Via a letter dated 8-18-18, plaintiffs counsel's office wrote to defendants’ office of
Special Assets Recovery, stating: I'm in touch on behalf of our client, John
Gericke...who lives at 248 Hampshire Drive in Deptford New Jersey, 08096. This
is a follow up to our phone conversation of this morning (08.16) and our
discussion of a judgment No: J-062680-12 In the amount of $244,248.49 placed
on record in March of 2012 by the Susquehanna Bank, the bank acquired 4
years ago by BB&T In 2014. This judgment was a "Gift" to BB&T as part of the
acquisition. You should know that Mr. Gericke is 73 years old and not in the best
of health, he lost his beloved business (now out of business) and his financial

livelihood; he now lives entirely on social security. He wants to ‘retain & remain’

 

4 htips:/Awww.irs.gov/ire/2016-48_ IRB.

Page 8 of 35

 
 

Case AT BM eT OUT oP Py EN Bit Pal Sot B3 HAS int AG abBAbGagpagel>: 16

in his home to live happily ever after, without the threat of a ‘Lien’. You may
recall, Mr. Gericke offered a one time $10K payment to release & remove the
Lien & BB&T countered with $50K. Debbie, in our phone conversation you said
you would review a counteroffer which we now present as follows: Amount $25K,
Terms and Conditions are BB&T provides Mr. Gericke a HELOC for $25K (home
is collateral) 15 year amortization (15/2033) at 5% interest. Monthly payment of
$200.00; principal $95.00 + interest $105.00. Additionally, BB&T could place
equivalent life insurance on Mr. Gericke that would payoff the borrowing in full in
the event of his death. Our only other option is a Bankruptcy, which we continue
to consider as a solution. Due to the extenuating circumstances, we believe our
offer to be reasonable, rational & fair. We ask that BB&T please approve. Thank
You.” Exhibit 2.

19. Via a letter dated 2-19-19, plaintiffs counsel's office wrote to defendants’ office of
Special Assets Recovery, stating: “I'm in touch on behalf of our client, John
Gericke...who lives at 248 Hampshire Drive in Deptford New Jersey, 08096. We
were pleased to receive your 1099-C, filially forgiving the collateral debt you
recorded in a judgment numbered J-062680-12, that was placed on record in
March of 2012 by the Susquehanna Bank; the Bank you acquired 5 years ago in
2014. We ask that you please notify us once you have released the Lien /
Judgment as ‘Satisfied: (sic). Thank You Kindly.” Exhibit 3.

20. Via a letter dated 4-26-19, defendants wrote to plaintiffs counsel's office, stating:
“Thank you for your recent correspondence regarding the above-referenced

client. In your correspondence you stated that BB&T has not responded to

Page 9 of 35

 
 

Case 1:20-cv-03053-RMB-AMD_ Document 1-2_ Filed 03/19/20 Page st of 65 PagelD: 17

GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 10 of 63 Trans ID: L

21

2020177845

previous attempts to settle this matter. We have reviewed the account history
and below are the results of our research. We have worked over the last several
years with multiple attorneys representing John Gericke in an effort to assist the
client on satisfying the judgment and the liens attached to the client's property.
Our notes on the system indicate that we spoke with you on August 16, 2018 in
regards to the client's settlement offer of $10,000. We advised you that the offer
was declined. On October 11, 2018, you called our office with an offer of $25,000
to settle the account. We advised that we would need the client's financials to
review the offer. On February 4, 2019, you called our office and asked that since
BB&T issued a 1099-C if the debt has been forgiven. Our representative advised
that we reported the debt to the iRS but this required reporting did not void our
judgment. You stated that you would let the client know and you would follow up.
The client's 1099-C was filed in accordance with the IRS regulations (IRS code
section 6050P) to report an unpaid debt as income. The bank's filing of the 1099-
C in compliance with IRS regulations does not release the client's judgment as it

has not been settled or paid.” Exhibit 4.

.Via a letter dated 4-30-19, plaintiffs counsel's office wrote to defendants, stating:

“I'm in touch on behalf of our client, John Gericke...who lives at 248 Hampshire
Drive in Deptford New Jersey, 08096. We are in touch again about your 1099-C
issued for a Cancellation of debt, identified as "G" decision or policy to

discontinue collection. Further we provide again a copy of the rule change. The
rule change confirms the debt should be gone for good. Yet today (04/30) when

we called for status, we were advised the debt would Not be discharged or the

Page 10 of 35

 
 

Case 1:20-cv-03053- 2_Fi
Mee PS Y-0007 12-20 01/2112020 4258.34 PM Pg 11 oF 65 Trans ID: CEVa020I Fredy orl 18

Lien removed and marked satisfied until the year 2032? Please see the enclosed
two (2) 1099-C's and info on the rule change. You should also know that we have
been discussing this with BB&T since August of 2018, to no avail and lack of
response from BB&T. Each time we call we are told BB&T is preparing a written
reply? We are now, again asking that we receive a reply on when you will resolve

this, before we escalate to the next level.” Exhibit 5.

 

22. Via a letter dated 6-3-19, plaintiffs counsel's office wrote to defendants, stating:
“First, apologies for imposing on you and please accept my intrusion as being

from one executive to another in need of help. I'm in touch on behalf of our client,

 

John Gericke, who lives at 248 Hampshire Drive in Deptford New Jersey, 08096.
We have a problem and after roughly a year of exchange with the Special Assets
/ Recovery Group of BB&T in Roanoke Virginia and little to No response from
them we are frustrated. We have sent letters, emails, faxes and had phone
conversations, only to get the same response: (sic) ‘we are reviewing & will
provide a written reply’ (sic) To date, No Reply? So as not to burden you, | have
enclosed only two pieces of correspondence of the many we sent and believe the
earlier letter dated August 16, 2018 provides background and should give you an
idea of the issue. The other, most recent dated April 30, 2019. We are asking if
you or a staff member might intervene and help resolve? Exhibit 6.

23.Via a letter dated 6-26-19, plaintiffs counsel’s office wrote to defendants, stating:
“We received your reply to our inquiry on June 22, 2019 in a letter dated April 26,
2019? First, the debt BB&T has recorded and attached to the Lien is 244,248.49,

inherited in an Acquisition. BB&T, however issued two (2) 1099-C's totaling

Page 11 of 35
Case 1:20 Cv-03053 RME AMD Document 42 Py 1S ures tren id $e 4508 Gp bagelD: 19

6 ans

$398,855.60? We again enclose certain information about the IRS ruling change
to code 6050P and now request BB&T please provide us all supporting details
behind the debt. If you prefer we involve the IRS or your new partner, Sun Trust,
we are happy to follow that course. Please let us know how you want to
proceed.” Exhibit 7.

24. By letter dated 12-2-19, the IRS informed plaintiffs that plaintiffs had a balance
due of $59,269.46, reflecting the debt. Exhibit 9.

THE CFA’S APPLICATION TO THIS DISPUTE GENERALLY

25. The allegations contained in the previous paragraphs are repeated as if fully set
forth herein.

26. The CFA is a statute that is to be applied broadly given the statute's remedial
purpose.°®

27.Under the CFA, “(d) The term "person" as used in this act shall include any
natural person or his legal representative, partnership, corporation, company,
trust, business entity or association, and any agent, employee, salesman,
partner, officer, director, member, stockholder, associate, trustee or cestuis que
trustent thereof,” N.J.S.A. 56:8-1(d).

28. Plaintiffs and defendants meet the definition of “person” as set forth in N.J.S.A.
56:8-1(d).

29, Under the CFA, “[t]he term “advertisement” shall include the attempt directly or
indirectly by publication, dissemination, solicitation, indorsement or circulation or

in any other way to induce directly or indirectly any person to enter or not enter

 

5 Lemelledo v. Beneficial Management Corp. of Am., 150 N.J. 255, 264 (1997);

 

Page 12 of 35

 
 

Case 1: arr -CV-03053- -RMB-AMD Do
GLO-L-O 1

SA SWF pg 18SF8S Tans 10: PEG 20201 Pedgeoe: 20

into any obligation or acquire any title or interest in any merchandise or to
increase the consumption thereof or to make any loan;....” N.J.S.A. 56:8-1 (a).

30.Under the CFA, “[t]he term "merchandise" shall include any objects, wares,
goods, commodities, services or anything offered, directly or indirectly to the
public for sale;....” N.J.S.A. 56:8-1(c).

31.Under the CFA, the term "safe" shall include any sale, rental or distribution, offer
for sale, rental or distribution or attempt directly or indirectly to sell, rent or
distribute. N.JUS.A. 56:8-1(e).

32. The sale of the loan constitutes a “sale” under the CFA and the CFA applies to
the sale of credit and servicing or collection of same.®

33. Further, N.J.S.A. 56:8-2 states, in pertinent part: “The act, use or employment by
any person of any unconscionable commercial practice, deception, fraud, false
pretense, false promise, misrepresentation, or the knowing, concealment,
suppression, or omission of any material fact with intent that others rely upon
such concealment, suppression or omission, in connection with the sale or
advertisement of any merchandise or real estate, or with the subsequent
performance of such person as aforesaid, whether or not any person has in fact
been misled, deceived or damaged thereby, is declared to be an unlawful
practice...” N.J.S.A. 56:8-2,

34. The CFA is designed to protect the public even when a merchant acts in good

 

Blatterfein v. Larken Associates, 323 N.J. Super. 167, 178 (App. Div. 1999).

8 Gonzalez v. Wilshire Credit Corp., 207 N.J. 557, 577-78 (2011) (citations omitted);
Associates Home Equity Servs. v. Troup, 343 N.J. Super. 254, 278 (App. Div. 2001)
(citing Lemelledo v. Beneficial Mgmt. Corp. of Am., 150 N.J. 255, 265 (1997)); see

Page 13 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 _ Filed 03/19 :
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg Ver EA 9/20 PROC Gl PasegelD: 21

faith.’

_ 35. The New Jersey Supreme Court noted the important part played by the CFA, in
regulating the sale of merchandise in New Jersey: “We need say little about the
CFA, its history or its scope because, as it relates to the issue before us, we
have sufficiently explained the statute and its essential purposes in our many
earlier decisions. See, e.g., Furst v. Einstein Moomfy, Inc., 182 N.J. 1, 11, 860
A.2d 435 (2004); Cox v. Sears Roebuck & Co., 138 N.J. 2, 21, 647 A.2d 454
(1994). Indeed, we need only reiterate that it is broad remedial legislation
enacted for the protection of consumers of a variety of goods and services, see
Thiedemann v. Mercedes-Benz USA, L.L.C., 183 N.J. 234, 245, 872 A.2d 783
(2005), and that its history has been marked by the ‘constant expansion of
consumer protection.’ Gennari v. Weichert Co. Realtors, 148 N.J. 582, 604, 691
A.2d 350 (1997). Of particular significance to this matter, we note that over the
years following the initial adoption of the CFA, the Legislature has repeatedly
amended and expanded the reach of its provisions, often by adding sections to
address particular areas of concern and to include them specifically within its
protective sweep....”°

36. The CFA relates not only to any unconscionable practices relating to the initial

sale or advertisement, but also to subsequent performance.®

 

also D'Agostino v. Maldonado, 216 N.J. 168, 186-87 (2013); Fourte v. Countrywide
Home Loans, Inc., No. 07-1363, 2009 WL 2998110 (D.N.J. Sept. 15, 2009).

7 Cox v. Sears, 138 N.J. 2, 16 (1994).

8 Czar, Inc. v. Heath, 198 N.J. 195 (2009).

9. N.J.S.A, 56:8-2; 49 Prospect St. Tenants Ass'n v. Sheva Gardens, 227 N.J. Super.
449, 466 (App. Div. 1988); Dreier Co. v. Unitronix Corp., inc., 218 N.J. Super. 260, 273
(App. Div. 1986).

Page 14 of 35

 
 

Case 20S BESET AMD RORMRSN A oF IBS PALY RAD ROR ABROC: 22

37.Privity of contract is not a prerequisite to standing under the CFA."°

38. This is consistent with New Jersey law in the context of contract for the sale of
goods. In Uniform Commercial Code actions, the absence of privity no longer
bars a buyer from reaching through the chain of distribution to a product's
manufacturer."

SECTION 2 CFA VIOLATIONS

39, Creditors such as defendants should not send borrowers such as plaintiffs a
1099-C form unless the debt is really canceled by defendants. If, after issuing a
1099-C form, creditors such as defendants fail to confirm for debtors such as
plaintiffs that the debt is forgiven, they should rescind the 1099-C form.
Otherwise, the unrescinded 1099-C form violates applicable federal regulations
(e.g., 26 CFR Part 1; 26 U.S.C. § 6050P).

40. During the course of subsequent performance of the contract or otherwise,
defendants improperly sent plaintiffs the form and via the thereafter refused to

rescind the notice or to confirm that the debt was forgiven. This course of

 

10. Truex v. Ocean Dodge, inc., 219 N.J. Super. 44, 49 (App. Div. 1987); see also
Ramanadham v. N.J. Mfrs. Ins. Co., 188 N.J. Super. 30 (App. Div. 1982); State v.
Hudson Furniture Co., 165 N.J. Super. 516, 520 (App. Div. 1979); Jefferson Loan Co.,
inc. v. Session, 397 N.J. Super. 520 (App. Div. 2008) (citing 49 Prospect St. Tenants
Ass’n v. Sheva Gardens, Inc., 227 N.J. Super. 449, 456 (App. Div. 1988) and Perth
Amboy Iron Works, Inc. v. American Home Assurance Co., 226 N.J. Super. 200, 211
(App. Div. 1988), aff'd, 118 N.J. 249 (1990)); Neveroski v. Blair, 141 N.J. Super. 365,
376 (App. Div. 1976) (“There is no provision {in the CFA] that the claimant thereunder
must have a direct contractual relationship with the seller of the product or service.”),
superseded on other grounds by statute as explained by Arroyo v. Amoid-Baker &
Assocs., Inc., 206 N.J. Super. 294 (Law Div. 1985)).

11. Alloway v. General Marine Indus., L.P., 149 N.J. 620, 642-43 (1997); see also Viking
Yacht Co. v. Composites One LLC, 496 F. Supp. 2d 462, 474 n.20 (D.N.J. 2007), on
reconsideration in part, No. CIV.A. 05-538 (JEI), 2007 WL 2746713 (D.N.J. Sept. 18,
2007).

Page 15 of 35

 
 

Case TPE -B8G ria 30 Bt Me020 1S SBST FMF pg BEES Trane 1d: LEG zd261 Predgeoe!D: 2°

subsequent performance — issuing the form (a 1099-C form) and thereafter the
response letter via which defendants took the position that plaintiffs still owe
defendants a substantial debt, failing to confirm for plaintiffs that the debt is
forgiven and failing to rescind the 1099-C form — are affirmative acts in violation
of Section 2.
41.For, that misconduct by defendants violated applicable federal regulations (e.g.,
26 CFR Part 1; 26 U.S.C. § 6050P).
42. That misconduct supports the following section 2 affirmative act CFA violations:
« Committing a deception in the subsequent performance of the contract -
conduct or an advertisement, that is misleading to an average consumer
to the extent that it is capable of, and likely to, mislead an average
consumer. It is the capacity to misiead that is important. Therefore, it is
irrelevant whether: (a) at a later time, the conduct or advertisement was
capable of explanation to a more knowledgeable and inquisitive
consumer; or (b) the conduct or advertisement actually misled or (c) the
merchant acted in good faith.
¢ Committing a fraud in the subsequent performance of the contract as
aforesaid - a perversion of the truth or misstatement or falsehood
communicated to another and creating the possibility that the other party
will be cheated.
¢ Committing a false pretense in the subsequent performance of the

contract - an untruth, knowingly expressed by a wrongdoer.

Page 16 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 4.2 Filed 93/19/20 | P .
GS 1-0007 12-20 61)27/2020 12.0624 PM Pg 17 of 65 Trang ID: LEvZ0201 Fea oe > 24

« Committing a false promise in the subsequent performance of the contract
- an untrue commitment or pledge, communicated to another person, to
create the possibility that that other person will be misled.

« Committing an unconscionable commercial practice in the subsequent
performance of the contract - an activity in the public marketplace which is
basically unfair or unjust and which materially departs from standards of
good faith, honesty in fact and fair dealing — ie., conduct which speaks of
factual dishonesty and unfair dealing.

43. The above examples provide ample evidence of the commission of one or more
of the following affirmative acts: unconscionable commercial practice, deception,
fraud, false pretense or false promise.

44. As to all of the above misconduct, the CFA permits a finding that it was violated
without any showing of knowledge of falsity of the misrepresentation, an intent to
deceive or even negligence. '?

45.“The terms ‘fraud,’ ‘false pretense,’ ‘false promise’ and ‘misrepresentation’ have
traditionally been defined in this State as requiring an awareness by the maker of
the statement of its inaccuracy accompanied by an intent to mislead. However,
in Fenwick v. Kay Amer. Jeep, Inc., 72 N.J. 372, 377 (1977), the Supreme Court
noted that ‘the requirement that knowledge and intent be shown is limited to the
concealment, suppression or omission of any material fact.’ See also, D’Ercole
Sales, Inc. v. Fruehauf Corp., supra at 22 (App. Div. 1985). Therefore, the

definitions provided for these four terms do not require either intent or

 

12 Cox v. Sears, 138 N.J. 2 (1994); Byrne v. Weichert Realtors, 290 N.J. Super. 126

Page 17 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2_ Filed 03/19/20 Page 19 of 65 PagelD: 25
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 18 of 63 Trans ID: LCV2020177845

knowledge.”'?

46. To the extent that substantial aggravating circumstances are necessary for any
of the aforesaid CFA violations, ail of the aforesaid misconduct amounted to
substantial aggravating circumstances over and above a mere breach of contract
and/or breach of warranty and therefore, said misconduct was sufficient to trigger
one or more CFA violations.

47.1n addition to the aforesaid misconduct referenced above, during the course of
the transaction or during subsequent performance of obligations, defendanis may
have committed other types of CFA violations, such as failure to make other
mandatory disclosures or the like — misconduct which may be uncovered during
the course of discovery.

48. There is proof of an ascertainable loss of money or property under the CFA
capable of being calculated within a reasonable degree of certainty and
proximately caused by defendants’ aforesaid fraudulent conduct, as evidenced
by plaintiffs’ owing a fraudulent debt."

49. Where, as here, someone faces or expects to incur an out of pocket loss, such a
loss equates with an ascertainable loss sufficient to support liability under the

CFA.15

 

(App. Div. 1996); N.J.S.A. 56:8-2; N.J.S.A. 56:8-19.

13 New Jersey Model Civil Jury Charge 4.43B.

14 Cox v. Sears Roebuck & Co., 138 Nu. 2, 21, 647 A.2d 454 (1994).

18 See Cox v. Sears Roebuck & Co., 138 N.J. 2 (1994); Thiedemann v. Mercedes-Benz
USA, 183 N.J. 234 (2005). Under the CFA one does not need to actually incur the loss
if they have an estimate thereof. Thiedemann v. Mercedes-Benz USA, 183 N.J. 234
(2005).

Page 18 of 35

 
 

 

Case 1:20-cv-03053-RMB-AMD_ Document 1-2 _ Filed 03/19/20 Page 20
EOL 8001 1D. 30. 01/01/2020 13:25 DAPM Pg 19 of 63 Trans ID: LEV SOR PRA: 2

50.Plaintiffs are entitled to treble damages for defendants’ aforesaid misconduct. "®

51.Plaintiffs are also entitled to equitable relief in the form of a cancellation of the
fraudulent debt and a judgment or order declaring defendants’ conduct as
illegal.1”

INDIVIDUAL LIABILITY FOR MISCONDUCT

52.As to any individual defendants, under the CFA, there is no need to pierce any
corporate or company veil: the Court instead focuses on individual defendants’
misconduct supporting CFA violations.

53, Therefore, assuming for argument's sake that the individual defendants named to
this case operated via one or more valid corporations or companies, the
corporate veil does not insulate corporate officers or employees or company
managing members or employees from CFA liability. *®

54, The corporate/company veil does not insulate corporate officers or company
managing members or employees from liability for the commission of fraud or
other misconduct. '?

55. Likewise, relative to any cause of action pled in the complaint, under the
participation theory of liability, individual defendants cannot escape liability via
the corporate/company veil.?°

56. Therefore, even if, for argument’s sake, a corporate or company veil exists to

allegedly shield individual defendants, those defendants face personal liability for

 

16 NLULS.A. 56:8-19.

17 N_LLS.A. 56:8-19.

18 Alien v. V& A Bros., 208 N.J. 114 (2011).

19 Dep't of Envtl. Prot. v Ventron Corp., 94 N.J. 473 (1983).
20 Saitiel v. GS! Consultants, Inc., 170 N.J. 297 (2002).

Page 19 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 21 of 65 P :
GLO.L-000112-20 04/27/2020 12:25:24 PM Pg 20 of 63 Trans ID: (OE Sd08| Prgegel>: 27

the aforesaid misconduct.
TCCWNA’S APPLICATION TO THE CASE GENERALLY

57.The TCCWNA is a cumulative statute rather than an exclusive one: “The rights,
remedies and prohibitions accorded by the provisions of this act are hereby
declared to be in addition to and cumulative of any other right, remedy or
prohibition accorded by common law, Federal law or statutes of this State, and
nothing contained herein shall be construed to deny, abrogate or impair any such
common law or statutory right, remedy or prohibition.”*"

58. The TCCWNA states, in pertinent part: “Consumer contract, warranty, notice or
sign; violation of fegal right of consumer or responsibility of seller, lessor, etc.;
prohibition; exemptions[.] No seller, lessor, creditor, lender or bailee shail in the
course of his business offer to any consumer or prospective consumer or enter
into any written consumer contract or give or display any written consumer
warranty, notice or sign after the effective date of this act which includes any
provision that violates any clearly established legal right of a consumer or
responsibility of a seller, lessor, creditor, lender or bailee as established by State
or Federal law at the time the offer is made or the consumer contract is signed or
the warranty, notice or sign is given or displayed. Consumer means any
individual who buys, leases, borrows, or bails any money, property or service
which is primarily for personal, family or household purposes. ...”?4

59. TCCWNA aiso states, in relevant part: “N.J.S.A. 56:12-16 Provision for waiver of

 

21 N.J.S.A. 56:12-18; Shelton v. Restaurant.com, inc., 214 N.J. 419, 427 (2013)(citing
N.J.S.A. 56:12-18).
22N 5.S.A. 56:12-15.

Page 20 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 _ Filed 03/19/20 , Page 22 of 65 PagelD: 28
GLO.L-000712-20 01/27/2020 12:25:24 PM Pg 21 of 63 Trans ID: LUV2620177845

rights under act; nullity; statement of provisions void, unenforceable or
inapplicable in New Jersey[.] No consumer contract, warranty, notice or sign, as
provided for in this act, shall contain any provision by which the consumer waives
his rights under this act. Any such provision shall be null and void. No consumer
contract, notice or sign shall state that any of its provisions is or may be void,
unenforceable or inapplicable in some jurisdictions without specifying which
provisions are or are not void, unenforceable or inapplicable within the State of
New Jersey; provided, however, that this shall not apply to warranties.”*°

60. TCCWNA defines “consumer” as follows: “[clonsumer means any individual who
buys, leases, borrows, or bails any money, property or service which is primarily
for personal, family or household purposes.” *4

61.Merchants liable for TCCWNA violations include “a seller, lessor, creditor, lender
or bailee”. 25

62. The TCCWNA states, in pertinent part: “Any person who violates the provisions
of this act shall be liable to the aggrieved consumer for a civil penalty of not less
than $100.00 or for actual damages, or both at the election of the consumer,
together with reasonable attorney's fees and court costs. This may be
recoverable by the consumer in a civil action in a court of competent jurisdiction
or as part of a counterclaim by the consumer against the seller, lessor, creditor,

lender or bailee or assignee of any of the aforesaid, who aggrieved him.””°

 

23 NLJS.A. 56:12-16,

24NJ.S.A. 56:12-15.

25 NLJS.A. 56:12-15.

26 NJ.S.A. 56:12-17; Shelton v. Restaurant.com, Inc., 214 N.J. 419, 427 (2013)(citing
N.J.S.A. 56:12-17).

Page 21 of 35

 
 

Case 1:20-cv-03053-RMB-AMD_ Document
GLO-L-000112-20 0 42:25:

oo

03/19/20 Page ID: 2
f 63 Trans ID: fee S 595 SIR 4ege 9

63.A TCCNWA claimant doesn’t have to plead or prove that they suffered a loss of
money or properly proximately caused by the harm; instead, they only need
allege (and ultimately prove) that they suffered some form of harm: *” “We do
not, however, view that harm to be limited to injury compensable by monetary
damages. The Legislature clearly envisioned that an ‘aggrieved consumer’ is not
necessarily a consumer entitled to an award of damages; it provided for ‘a civil
penalty of not less than $100.00 or...actual damages, or both at the election of
the consumer,’ N.J.S.A. 56:12-17. The TCCWNA thus contemplates that a

consumer may be entitled to a remedy notwithstanding the absence of proof of

 

monetary damages.... a consumer may be "aggrieved" for purposes of N.J.S.A.

56:12-17 if he or she has suffered harm as a result of the defendant's inclusion of

 

prohibited language in a contract or other writing even if that harm is not a basis
for a damages award.”

64.An aggrieved consumer might be one: 8 (1) whose legal rights are invaded by
an act complained of; (2) whose pecuniary interest is directly affected by a
degree or judgment. (3) suffering loss or injury of some kind; (4) injuriously
affected: (5) having a grievance or cause of grief; (6) grieving or feeling grief or
aggravated; (7) troubled or distressed in spirit; (8) showing grief, injury or
offense; or (9) suffering from an infringement or denial of legal rights.

65. Plaintiffs were buyers who purchased the loan from defendants’ predecessor in
interest who acted as a seller.

66. Defendants are the creditor and/or lender of plaintiffs.

 

27 Spade v. Select Comfort Corp., 232 N.J. 504, 523 (2018).

Page 22 of 35
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed O [49/20 Pa
GLO-L-000112-20 01/27/2020 1 P g 23 of 63 Trans ID: (AG 4009) PRgeoe!?: 30

67.Plaintiffs purchased the loan primarily for personal, family or household
purposes.

68. The loan is “property or service[s]...primarily for personal, family or household
purposes.” N.J.S.A. 56:12:16.

69. Therefore, plaintiffs are "consumers" as defined by N.J.S.A. 56:12-15,
defendants are creditors or lenders as defined by N.J.S.A. 56:12-15 and the form
and response letter are notices subject to the TCCWNA as defined by N.J.S.A,
56:12-15.

70. Given all of the above, the TCCWNA applies to the sale.?°

71. Businesses can face liability for notices that affirmatively misstate obligations to
consumers under state or federal jaw.*°

TCCWNA VIOLATIONS

72. This case involves section 15 TCCWNA violations, as follows.

73. Defendants violated section 15 by giving plaintiffs and/or plaintiffs’ agent
plaintiffs’ counsel the form and the response letter which violate any clearly
established legal right of a consumer or responsibility of a creditor or lender
under federal law (e.g., 26 CFR Part 1; 26 U.S.C. § 6050P).

74. Therefore, defendants, as creditors or lenders in the course of defendants’
business offered to plaintiffs - a consumer ~ and gave to plaintiffs a written
notice after the effective date of TCCWNA which includes any provision that

violates any clearly established legal right of a consumer or responsibility of a

 

28 Snade v. Select Comfort Corp., 232 N.J. 504, 522-523 (2018).
29"TT]he statute applies to more than merely contracts, but also to warranties, notices or
signs.” DeHart v. US Bank, N.A., 811 F.Supp.2d 1038 (D.N.J., 2011).

Page 23 of 35

 
Case 1.05Y GEOR REBY HMB oA ARM iF Ph LAL PRL IES Peau aE PrRpoeD: 21

seller, lessor, creditor, lender or bailee as established by State or Federal jaw at
the time the offer is made or the consumer contract is signed or the warranty,
notice or sign is given or displayed.

75. Plaintiffs are “aggrieved” consumers because plaintiffs face a significant
outstanding debt that, per federal law, should be forgiven or discharged or voided
or marked satisfied.

76.Accordingly, plaintiffs suffered harm from defendants’ conduct of attempting to
deceive and deprive plaintiffs of plaintiffs’ legal rights, as well as harm in the form
of the debt that defendants improperly claim remains outstanding.

77.Accordingly, pursuant to TCCWNA plaintiffs are consumers: (1) whose legal
rights are invaded by an act complained of; or (2) whose pecuniary interest is
directly affected by a degree or judgment; or (3) suffering loss or injury of some
kind; (4) injuriously affected; (5) having a grievance or cause of grief; or (6)
grieving or feeling grief or aggravated; or (7) troubled or distressed in spirit; or (8)
showing grief, injury or offense; or (9) suffering from an infringement or denial of
legal rights. 3

78. Therefore, defendants, while acting as a seller, lessor, creditor, lender or bailee
in the course of defendants’ business, offered to plaintiffs and entered into a
written consumer contract and/or displayed a written consumer notice to plaintiffs
after the effective date of the TCCWNA which includes any provision that violates
any clearly established legal right of a consumer or responsibility of a seller,

lessor, creditor, lender or bailee as established by State or Federal law at the

 

30 David Spade v. Select Comfort Corp., 232 N.J. 504 (2018).

Page 24 of 35

 
 

Case 1:20-cv-03053-RMB-AMD_D 2_Fi .
GLO-L-000112-20 0 RSA BE PG EGS ES i PEC ER SI Paseo: 82

time the offer is made or the consumer contract is signed or the warranty, notice
or sign is given or displayed.*2
COUNSELS’ ROLE AS PRIVATE ATTORNEYS GENERAL

79. One or more statutes pled herein provide for fee shifting for parties hiring counsel!
and prevailing under said statutes.

80. Accordingly, the counsel bringing this case serves as a private attorney
general.35

81. Otherwise, consumers pursuing claims under fee shifting states might incur
potentially considerable expense for a potentially smail recovery.*4

CLASS ACTION CERTIFICATION ALLEGATIONS

82. All paragraphs stated above are repeated as if set forth herein in full.

83.Plaintiffs bring this action pursuant to Rule 4:32 on behalf of plaintiffs and on
behalf of the class members, with the class being composed of a class of all
other New Jersey citizens similarly situated to plaintiffs and suffering similar
harms.

84. Plaintiffs propose the following class: New Jersey citizens who have received
loans held by defendants that were the subject of judgments entered
against those citizens and who received from defendants a 1099-C form

regarding the judgment for a period of six (6) years up to the filing of the

 

31 Spade v. Select Comfort Corp., 232 N.J. 504, 522-523 (2018).

32 NULS.A. 56:12-15,

33 See Lemeiledo v. Beneficial Mgmt. Corp. of Am., 150 N.J. 255, 268 (1997).

34 See, e.g., Skeer v. EMK Motors, Inc., 187 N.J. Super. 465, 470 (App. Div.
1982)(discussing fee shifting under the CFA); Chaitin v. Cape May Greene, Inc., 243
N.J. Super. 590, 610 (App. Div. 1990), aff'd o.b., 124 N.J. 520 (1992) (citing Coleman v.

Page 25 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 27 ID:
GLOL-000112-20 01/27/2020 12:25:24 PM Pg 26 of 63 Trans ID: L © 5009| PasegelD: 38

complaint.

85.Defendants are in exclusive possession, custody and control of the list of
persons who were class members in the prior case and any other cases.

86. While there may be other cases pending against defendants, upon information
and belief, the proposed class members’ claims in this matter don’t overlap with
those other pending cases.

87. It isn’t the intent to have overlapping classes and any overlap will be ameliorated
through amendment if facts show that they do overlap.

88.Defendants’ actions are not isolated.

89. Defendants’ actions have affected similarly situated individuals throughout the
State of New Jersey.

90.Defendants acted on grounds generally applicable to the class members, thereby
justifying relief against defendants for the class members as whole.

91.Plaintiffs are members of the class that they seek to represent.

92. The class is believed to number hundreds if not thousands of persons and their
joinder is impracticable, except by via a class action.

93. The disposition of the claims of the class in a class action will benefit both the
parties and the Court.

94, There are questions of law and/or fact common to the class predominating over
any question affecting only individual class members as to whether defendants
are liable to plaintiffs for violation of applicable law. For instance, are defendants

liable for the class action claims pled in the complaint?

 

Fiore Bros., Inc., 113 N.J. 594, 598 (1989))(same); Furst v. Einstein Moomjy, 182 N.J. ,

Page 26 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 28 ID:
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 27 of 63 Trans ID: L © 5508) PRACOE D: 34

95.Class certification is also appropriate because defendants acted on grounds
generally applicable to the class, making appropriate equitable injunctive relief
with respect to plaintiffs and the class members.

96. Specifically, plaintiffs seek injunctive relief via a court judgment or order requiring
an end to the unlawful practices and/or the issuance of a corrective or
explanatory notice to the class members.

97.Plaintiffs’ claims are typical of the claims of the class insofar as named class
representatives and the members of the class were similarly exposed to the
statutory harms alleged herein and were similarly injured and/or face similar risks
therefrom.

98. The proposed class representatives state a claim upon which relief can be
granted that is typical of the claims of absent class members. If brought and
prosecuted individually, the claims of each class member would necessarily
require proof of the same material and substantive facts, rely upon the same
remedial theories, and seek the same relief.

99. Plaintiffs will fairly and adequately represent the interests of the class insofar that
the plaintiffs' claims are typical of those of the class members.

100. Plaintiffs are committed to the vigorous representation of the class members.

101. Plaintiffs retained counsel experienced and skilled in consumer law and class
action litigation.

102. Counsel agreed to advance the costs of the litigation contingent upon the

outcome.

 

21 (2004)(same).

Page 27 of 35

 
 

Case 1:20-cv-03053-RMB-AMD_ Document 1-2_ Filed 03/19/20 Page 29 of 65 PagelD: 35
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 28 of 63 Trans ID: LCV2020177845

103. Plaintiffs have no conflict of interest in the maintenance of this class action.

104. If the matter is maintained as a class action, it shall provide for a fair and
efficient adjudication of this dispute. |

105. The claims and remedial theories pursued by the named class representative
are sufficiently aligned with the interests of absent class members to ensure that
the individual claims of the class will be prosecuted with diligence and care by
the individual plaintiffs as class representatives.

106. Contrawise, especially in view of the small dollar amounts in controversy
relative to the individual plaintiffs’ claims, it would be impracticable and
undesirable for each member of the class who suffered harm to bring a separate
action.

407. Further, the maintenance of separate actions in lieu of the instant proposed
class action would place a substantial and unnecessary burden on the courts and
could result in inconsistent adjudications.

108. Contrawise, a single class action such as the instant proposed class action can
determine the rights of all class members while economizing judicial resources.

109. Moreover, as plaintiffs invoked consumer protection statutes and have pled a
prima facie case for the violation of same, the policy goals behind those
consumer protection statutes provide further reason for permitting class action
certification of the instant action.

110. The benefits of adjudicating this case via a class action far outweigh any
difficulties in management of the case as a class action.

111. Class action treatment of this case is a superior method for the fair and efficient

Page 28 of 35

 
 

Case 1:

BOY BOP a ae 028 RSA eM ng HE Si Ga APARS io PEG ARG FradprgelD: 3°

adjudication of this dispute because:
e individual claims by the class members are impractical as the costs of
pursuit far exceed what any one plaintiff or class member has at stake; |
« asa result, there has been no other litigation over the controversies
herein;
e individual members of the class have no interest in prosecuting and
controlling separate actions; and

« the proposed class action is manageable.

the proposed class is readily ascertainable.

112. Certification of the class under Rule 23(b)(2) of the Federal Rules of Civil
Procedure is appropriate in that the defendants acted on grounds that apply
generally to the class, so that final injunctive relief is appropriate respecting the
class as a whole.

113. Certification of the class under Rule 23(b)(3) of the Federal Rules of Civil
Procedure is appropriate in that: (a) The questions of law or fact common to the
members of the class predominate over any questions affecting an individual
member. (b) A class action is superior to other available methods for the fair and
efficient adjudication of the controversy.

114. Class treatment will permit a large number of similarly situated persons to
prosecute their common claims in a single forum simultaneously, efficiently and
without the duplication of effort and expense that numerous individual lawsuits
would entail.

115. Absent a class action, many members of the class will likely not even obtain

Page 29 of 35

 
 

Case 1:20-cv-03053-RMB-AMD_D 2 Fi .
GLO-L-000712-20 SA PNT pg SBF 6S trans ID: LEV 20201 PRse oe 37

relief, whether because they are unaware of their right to relief from the harm
caused by defendants’ illegal practices, due to the prohibitive time and monetary
cost inherent in individual litigation, or otherwise.
COUNT 7
SECTION 2 AFFIRMATIVE ACT CFA VIOLATIONS
FOR PLAINTIFFS AND THE CLASS
AGAINST DEFENDANTS AND THE DOES
TREBLE DAMAGES
416. All paragraphs stated above are repeated as if set forth herein in full.
117. This count is pled on behalf of plaintiffs and the class against defendants and
the does.
118, As discussed above, the CFA applies to the facts of this case.
119. As discussed above, defendants committed section 2 affirmative act CFA
violations against plaintiffs.
120. As discussed above, plaintiffs’ suffered an ascertainable loss of money or
property proximately caused by the misconduct.
121. Pursuant to the CFA, plaintiffs seek statutory treble damages, attorney’s fees
and litigation costs.
122. As reflected in the certification submitted with the complaint filed in this case,

plaintiffs complied with the requirements of N.J.S.A. 56:8-20, et seq.

Page 30 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Rocument

-2_ File
GLO-L-000112-20 01/27/2020 g 31

CATO ik PAG TP Pradegel>: 3°

COUNT 2
SECTION 2 AFFIRMATIVE ACT CFA VIOLATIONS
FOR PLAINTIFFS AND THE CLASS
AGAINST DEFENDANTS AND THE DOES
EQUITABLE RELIEF

123. All paragraphs stated above are repeated as if set forth herein in full.

124. This count is pled on behalf of plaintiffs and the class against defendants and
the does.

125. As discussed above, defendants committed section 2 affirmative act CFA
violations against plaintiffs.

126. Plaintiffs seek an order or judgment awarding plaintiffs equitable relief
cancelling the debt owed by plaintiffs and all judgments owed by the class,
requiring defendants to cease the unlawful practices complained of and to
require disclosure to the class regarding the true nature of the debts and their
status (i.e., their inability to be collected).*®

127. Pursuant to the CFA, plaintiffs also seek attorney's fees, litigation costs and
other legal and equitable relief.

128. As reflected in the certification submitted with the complaint filed in this case,

plaintiffs complied with the requirements of N.J.S.A. 56:8-20, et seq.

 

35. See, e.g., Kugler v. Haitian Tours, inc., 120 N.J. Super. 260, 267 (Ch. Div. 1972);
Kugler v. Romain, 58 N.J. 522, 545 (1971); Kugler v. Koscot interplanetary, Inc., 120
N.J. Super. 216, 226 (Ch. Div. 1972).

Page 31 of 35

 
Case 1: 50718 Bd Ie od Bir eg ASSP TRS cP BEG HRT PR deege>: Se

COUNT 3
SECTION 15 TCCWNA VIOLATION FOR PLAINTIFFS AND THE CLASS
AGAINST DEFENDANTS AND THE DOES

129. Plaintiffs repeat all of the allegations contained in the previous paragraphs as if
fully set forth herein.

130. This count is pled on behalf of plaintiffs and the class against defendants and
the does.

131. As stated more fully above, the TCCWNA applies to this case.

132. As stated more fully above, in violation of TCCWNA, defendants committed a
violation of N.J.S.A. 56:12-15.

133. As stated more fully above, plaintiffs are aggrieved consumers because
plaintiffs suffered harm due to defendants’ TCCWNA violations.

134. Pursuant to TCCWNA, plaintiffs seek a civil penalty of not less than $100.00
and actual damages, together with reasonable attorney's fees and court costs,
the termination/veiding of the contract. °%6

PRAYER FOR RELIEF COMMON TO ALL COUNTS
WHEREFORE, judgment is demanded for: (1) all applicable damages — including any
specific types of damages specifically pled in any of the above listed counts; (2) the
remedies provided for under the common law and/or any state and/or federal statutes
pled herein or applicable to this case including any mandated counsel fees and/or
costs/expenses and any requested or otherwise applicable equitable relief; and (3) such

other and further relief as the court shall deem equitable and just.

 

36 N.JS.A. 56:12-17

Page 32 of 35

 
 

Case LP SAPRE BUTS, BIRMESN' A? pFAGSPALYRLR reReAHGOL ROO: 4°

JURY DEMAND PURSUANT TO R. 4:35-1
Pursuant to R. 4:35-1, relative to all issues pled in the instant action that so triable, a
trial by six (6) jurors is demanded.
NOTICE PURSUANT TO R. 1:5-1(a) AND R. 4:17-4(c)
Take notice that, pursuant to R. 1:5-1(a) and R. 4:17-4(c), each party named in the
complaint that serves or receives pleadings of any nature (including discovery requests)
to or from any other party to the action is requested to forward copies of same along
with any documents provided in answer or response thereto to LEWIS G. ADLER and
take notice that this is a continuing demand.
NOTICE PURSUANT TO R. 1:7-1(b)
PLEASE TAKE NOTICE that to the extent applicable to this case, at the time of closing
argument it may be suggest to the trier of fact with the respect to any element of
damages, that unliquidated damages be calculated on a time-unit basis, without
reference to a specific sum.
DEMAND PURSUANT TO RULE 4:10-2(B)
Pursuant to Rule 4:10-2(b), demand is made for the disclosure of whether or not there
are any insurance agreements or policies under which any person or firm carrying on an
insurance business may be liable to satisfy part or all of a judgment which may be
entered in this action or indemnify or reimburse for payments made to satisfy the
judgment. Demand is made for true copies of those insurance agreements or policies,
including but not limited to any and all declaration sheets. This demand includes a
request for not only primary coverage insurance policies but also any and all excess,

catastrophe and umbrella insurance policies.

Page 33 of 35

 
 

SY Bae Ria ay HM Bodo eae PHF eg Sa GPSS eas 1 CRG IGT Preseoe!>: 44

CERTIFICATION PURSUANT TO R. 4:5-1(2) and (3)
Pursuant to R. 4:5-1(2) and (3), | hereby certify that:

1. | aman attorney at law of the State of New Jersey.

2. | am counsel for the party/parties offering this document for filing in this case and
am personally familiar with the facts recited in this certification by my involvement
in those facts.

3, Upon my initial review of this matter, the matters in controversy in this action are
not the subject of any other action pending in any other court or of a pending
arbitration proceeding, that no other action or arbitration proceeding is currently
contemplated and that | am unaware of any other parties who currently should be
joined to this action.

4. Confidential personal identifiers have been redacted from documents now
submitted to the court and will be redacted from all documents submitted in the
future in accordance with R. 1:38-7(b).

"| certify that the foregoing statements made by me are true. | am aware that if any of
the foregoing statements made by me are wilfully false, | am subject to punishment."

DATED: January 27, 2020 /s/ LEWIS G. ADLER
LEWIS G. ADLER

[REST OF PAGE INTENTIONALLY BLANK]

Page 34 of 35

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 36 of 65 PagelD: 42
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 35 of 63 Trans ID: LCV2020177845

CERTIFICATION OF SERVICE PURSUANT TO
N.J.S.A. 56:8-20 AND/OR N.J.A.C. 13:45A-26F.2 AND/OR N.J.S.A. 56:12-41
LEWIS G. ADLER hereby certifies to the Court as follows:

4. lam an attorney at law of the State of New Jersey.

2. | am-counsel for the party/parties offering this document for filing in this case and
am personally familiar with the facts recited in this certification by my involvement
in those facts.

3. As required by N.J.S.A. 56:8-20 and/or N.J.S.A. 56:12-41 and/or N.J.A.C.
13:45A-26F.2, | hereby certify that on the below referenced date | caused a copy
of the complaint to be served upon the following offices via first class United

States Mail, postage prepaid:

 

XX Office of the Attorney General, Richard J. Hughes
Justice Complex, P.O. Box 80, Trenton, NJ,
08625-0080.

 

Division of Consumer Affairs, Used Car Lemon Law
Unit, P.O. Box 45026, 124 Halsey St.,
Newark, NJ 07101-5026.

 

 

 

 

"| certify that the foregoing statements made by me are true. | am aware that if any of
the foregoing statements made by me are wilfully false, | am subject to punishment."

DATED: January 27, 2020 /s/ LEWIS G. ADLER
LEWIS G. ADLER

Page 35 of 35

 
 

COSY ORO Re ao IE Bit PRB OP SSA 1h: TV 320 Preheae!O: 48

COMPLAINT
EXHIBIT 1

 
v

wengsea Branch Banking & Tryst Company

ae

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 38 of 65 PagelD: 44
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 37 of 63 Trans ID: LCV2020177845

101 N. Cherry Street, Suite 500 °
Winston-Salem, NC 27104

An A

248 HAMPSHIRE DRIVE
WOODBURY, NY 08096

Té you have questions contact:

’ _ BB&T Tex Information Line
Phone; 800-394-1470
C001

 

 

‘Instructions for Debtor
You ratelvad thie form becuuse 3 Federal Governmant agency or am applicable

dicenarga of a debt of $600 of more, Ifo creditor hae diecharged a debt you
owed, you are required to Include tha diechargad amount In your income, evan if
itis less than $600, on ihe Other income’ line of your Form 1040, Howaver, you
may not have to include's!! of the canceled dgbt in your tneome, There are
excoptlons and excluglons, such a8 bankruptcy and Inaolvency. Sea Pub. 4681,
available at IRS.gov, for more details. if an [dontl{inble evant has oosurred but

the debt has not actually been dischargad, then Inoludo any diucharged dapt In
your Income in the year that [tla actually discharged, unless an excoption or
exclusion applies to you In that year,

Debtor's taxpayer Idertifigation number {TiN}, For your protection, this form may

show only the last four dighs of your YIN {social saourity number {SSN}, Individual
taxpayer Identifioation number {ITIN}, sdoptlon taxpayar idantification numbor
{ATIN}, ov employer idedAtificadon number {EIN}}. However, the oraditor hos
toported your complete TIN to the IRS,

Accoultt numbor, May show 4n eccount.or athar unique number tho oreditor
agtigned to distinguish your secatint,

Box 1. Shows the date the garlest Identifiable oyent oggurrad a, at the
creditor's dlecratlon, the’ date of an actual dlacharge that occurred before an
idantlfiable avant. Spe ths codk In box 6.

Bex Z. Shows tha amount of debt either actually or doomed discharged. Note! If
you don’t agree with thd amount, contact your creditor.

Box 3. Shawsintarast ifincluded In tits debt reportadin box 2. Gee Pub. 4687
to pee If you myst ineiudo tho Interest in grona incame,

Bex 4. Shows a desoriptlon of the debt, If box 7 le completad, box 4 alto shows

‘financial entity lo oreditor) hse dlechorged [oanagled or forgiven a debt you owed, __—_—_e-daxcrintion af tha pro pay. ——~— teem wee
— * -or becales anidentfiable sventhas cecuried tliat olay iearind is downed to be a ox B, Bhows whathor :

we

you Were personyilylisble for repayment of the debt

wien ths debt wae oreated or, |f modified, at the tlm of the last modification,
See Pub. 4661 for reporting instruotlane.
Box 6. Shows tha rasson your creditor hse filed thls ton, The Godes In this Dox
ste described in-moro dots! in Pub, $601, A-Bankruptoy: 8 -Other Juciclal
debt rotipf; C» Statute of Um tstions of explratlon’of daficlancy partod? O.
Foreclosure aluction; E - Debt rollef trom probate or similar proceeding; F By
agreement; G - Deciaion or polley to dlecontinve collactian; of H - Other actual
Ufscharge betore Identifiable event,

Box 7.11, in the game calendar year, 2 foreclosure ar abandonment of propery
seaurrad In connection with the vdncelletion of the debt, the fair market value

{FMY) of the proparty will be chown, or you will receive a suparate Form 1099-4,
Sanorvily,the grace foreclosure bid price is considered to be the FMV. Foran
abandonment or voluntary convaysnce In liey of foreclooure, tho FMV le
genocaily the appralsed value of the property. You may have Income or loss
bgcauss of the acquialtion or abandonment See Pub; 6681 forlntarmation

’ about foreclozurazand eabandonmont. if the property was yourmala home, vee

Pub. 523 to figure any'texable gain or ordinary incone,

Future developments. Foy the latest information about developments related to
Form 1088-C ond itc Instrictions, cuch as legislation enacted efter they were
* published, go to www, lre.gov/ Form 1099e

 

: ITOORRECTED Ut ohackedh

 

DITON Gnome, siyout addres, city or town, Biate of provings, coumtry, ZIP, or
loroign posts| code, pnd telephone Ao;

Branch Banking & Trost Company

1 Date of identifishte event

01/10/2018

OMB No. Teab1a24

 

 

 

 

 

Cancellation

—~

 

 

 

 

 

 

 

 

 

 

35622

101 N. Chery Street, Suite 500 2 Amount of debt diecharged PX) 18

‘| Winston-Salem, NC 27104 S 199,427.80 of Debt
3 Interest if Included hy box
an cant ays ite oer memeber etre oe me ot re

a cttw tet nenemememn toons sy memmnrenen—re came 08, mate Form 1089-C
CREOITOR'S TIN DEBTOR'S TIN 4 Debt doseription Copy B
Deere a we CONSUMER INSTALLMENT LOAN For Debtor
CEOTOR’S nurse, stroot addres finctuding apt. oc}, cily of town, state or province, This te important tax
country, and Z)P o7 foreign portal code Information and te boin
JOHN GERICKE turnlshod to the tes.
(9 roquitedto file a
248 HAMPSHIRE DRIVE Yon ae ern negligence
WOODBURY, NJ 08096 5 ff cheokod, the dabtor wos personally Ilable for ponaity of other
: y sanotlon may by
repaymentortha debt... yee ee ee ee imposed on yoult
taxable Income results
from thie transactlon
. : _ : and the IRS detormifise
fF thot it hag not deen
fecount aia" 8 Identifoble event code T Fair market valugof prapery 6 * rep0 ded,

= & $

Form 1099:C (keep for your records) wwe lfe.gov/Form1Q93e Dopurtment of tho Treseury-intarnal Revenue Service
vn 200 G/ 1%
 

 

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 39 of 65 PagelD: 45
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 38 of 63 Trans ID: LCV2020177845

COMPLAINT
EXHIBIT 2

 
Case 1:20-cv-03053-RMB-AMD Document 1-2 _ Filed 03/19/20 Page 40 of 65 PagelD: 46
GLO-L-000712-20 01/27/2020 12:25:24 PM Pg 39 of 63 Trans ID: LUV 2020177848 ©

THE LAW OFFICES OF
LEE M. PERLMAN

1926 GREENTREE ROAD, SUITE 100, CHERRY HILL, NEW JERSEY 08003
Telephone (856) 751-4224, Facsimite (856) 751-4226

www.newjerseybankruptcy.com
Hacc SQ ov Uh MICHAEL ADLERe

LEE M. PERLMAN

MARY CATHERINE DOHERTY BURLINGTON COUNTY OFFICE:

SYLVIA VAR es 137 High Sweet

CATHERINE FLETCHER? Mt. Holly, NJ 08060

RENEE BARRY*

KRISTEN IAROSSI*

KATIE STAPLES*

JOHN PREBICH* OCEAN COUNTY OFFICE:

KRISTEN C.P. PERLMAN, M.B.A. + 230 Main Street

2” Floor, Suite B

’ ALSO ADMITTED IN PENNSYLVANIA Toms River, NJ. 08753

oCERTINED UPTCY ASSISTANT

+ FAIR CREDIT TING COORDINATOR

FINANCIAL ANALYSIS: .

Via Email; daustin@bbandt.com; - August 16, 2018

Ms, Debbie Austin

Special Assets / Recovery

3119 Chaparral Drive

Roanoke Virginia, 24018 Ph:877+78248460 & Fax: 540+774+1246

Dear Debbie: ek .

I'm in touch on behalf of our client, John Gericke (ssn |) who lives at 248 Hampshire Drive
in Deptford New Jersey, 08096.

 

This is a follow up to our phone conversation of this morning (08.16) and our discussion of a judgment
No: J-062680-12 in the amount of $244,248.49 placed on record in March of 2012 by the Susquehanna
Bank, the bank acquired 4 years ago by BB&T in 2014. This judgment was a “Gift” to BB&T as part of
the acquisition,

You should know that Mr. Gericke is 73 years old and not in the best of health, he lost his beloved

business (now out of business) and his financial livelihood; he now lives entirely on social security. He
wants to “retain & remain” in his home to live happily ever after, without the threat of a “Lien”,

You may recall, Mr. Gericke offered a one time $10K payment to release & remove the Lien & BB&T
countered with $50K.

| Debbie, in our phone conversation you said you would review a counteroffer which we now present as
follows: Amount $25K, Terms and Conditions are BB&T provides Mr. Gericke a HELOC for $25K
gone is collateral) 15 year amortization (15/2033) at 5% interest. Monthly payment of $200.00; principal
95.00 + interest $105.00. Additionally, BB&T could place equivalent life insurance on Mr. Gericke that

would payoff the borrowing in full in the event of his death.

Our only other option is a Bankruptcy, which we continue to consider as a solution,
Due to the extenuating circumstances, we believe our offer to be reasonable, rational & fair.
We ask that BB&T please approve.

Thank You.

 

Please Consider: “Life is not measured by the number of Breaths you take, but by the moments that

 

 

 

‘_' take your Breath away”, (maya angelou) Help take someone’s Breath away with an Approval. Thank You. ° -
John Prebich,Financial Analyst Phone: 856+751+4224
Law Offices of Lee M. Perlman Fax: 856+751+4226 ,
1926 GreenTree Rd. Suite 100 Email:jprebich@newjerseybankruptcy.co
Cherry Hill New Jersey, 08003 web: www.newjerseybankruptcy.com 1 / 2,
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 PRae 41 of 65 PagelD: 47
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 40 of 63 Trans ID: LCV2020177845

COMPLAINT
EXHIBIT 3

 
Case 1:20-cv-03053-RMB-AMD_ Document 1-2 _ Filed 03/19/20 Page A2 gt 65 FagelD: 48
— GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 41 of 63 Trans ID: LOV202017784

i se ¢ . , ‘
,

be

‘THE LAW OFFICES OF

LEE M. PERLMAN

1926 GREENTREE ROAD, SUITE 100, CHERRY HILL, NEW JERSEY 08003
Telephone (856) 751-4224, Facsiinite (888) 635-5933

www. newjerseybankruptcy.com
LEE M, PERLMAN
AMY L. KNAPP
HEIDE R. SPEVAKe

 

MARY CATHERINE DOKERTYa BURLINGTON COUNTY OFFICE:
SYLVIA VARANOg 137 High Street
CATHERINE PLETCHER* Mt. Holly, NJ 08060
RENEE BARRY*

KRISTEN [AROSSI*

JOHN PREBICHS OCEAN COUNTY OFFICE;
KRISTEN C.P, PERLMAN, M.B.A, + 200 Main Street

Toms River, NJ 08753
SALSO ADMITTED IN PENNSYLVANIA
CERTIFIED BANKRUPTCY ASSISTANT
v PAIR CREDIT REPORTING COORDINATOR
+
SRINANCIAL ANALYSES

Via Email:attorney vendor@ bbandt.com; February 19, 2019

Special Assets Recovery
3119 Chaparral Drive
Roanoke Virginia, 24018

 

To Whom It May Concern:

 

y I’m in touch on behalf of our client, John Gericke, (last 4 of ssn: who lives at 248 Hampshire Drive
in Deptford New Jersey, 08096.

We were pleased to receive your 1099-C, firially forgiving the collateral debt you recorded in a judgment
numbered J-062680-12, that was placed on record in March of 2012 by the Susquehanna Bank; the Bank
you acquired 5 years ago in 2014.
We ask that you please notify us once you have released the Lien / Judgment as “Satisfied:.
Thank You Kindly.

ery Truly ours,

ohy Prebich
Ce: L. Pertman
m/m J. Gericke

 

 

M, Evans, IRS OV

John Prebich,Financial Analyst Phone: 856+7514+4224 UL 2
Law Offices of Lee M. Perlman Fax: 8564+-75144226 . os .

1926 GreenTree Rd. Suite 100 Email:jprebich@newjerseybankruptcy.com

Cherry Hill New Jersey, 08003 web: www.newjerseybankruptcy.com
 

Case 1:20-cv-03053-RMB-AMD Document 1-2
GLO-L-000112-20 01/27/2020 12:25:24 P

COMPLAINT
EXHIBIT 4

FS eset Pa 645,01 On PagelD: 49

Pg 42 of 63 Trans ID: L

 
; ° LGL8807 12.30. 61)2772020 1228.24 PM Pg PU Pes tame 1d: $25 3000) PrRgegelO: 50

Branch Banking and Trust Company

Recovery Department.

PO Box 7489 '
Lumberton, NC 28359- 1489

am DP
April 26, 9) \
— oo (lec dy

DE 4

The Law Offices of Lee Perlman O6 2 os

1926 Greentree Road, Suite 100 "A bak,
Cherry Hill, NJ 08003 SpAcho A& AS t

Re: John Gericke (last 4 of SSN: J)

 

Dear Attorney Prebich:

Thank you for your recent correspondence regarding the above-referenced client. In your
correspondence you stated that BB&T has not responded to previous attempts to settle this
matter. We have reviewed the account history and below are the results of our research.

We have worked over the last several years with multiple attorneys representing John Gericke in
an effort to assist the client on satisfying the judgment and the liens attached to the client’s
property, Our notes on the system indicate that we spoke with you on August 16, 2018 in regards
to the client’s settlement offer of $10,000. We advised you that the offer was declined. On
October 11, 2018, you called our office with an offer of $25,000 to settle the account. We
advised that we would need the client’s financials to review the offer, On February 4, 2019, you
called our office and asked that since BB&T issued a 1099-C if the debt has been forgiven. Our
representative advised that we reported the debt to the IRS but this required reporting did not
void our judgment. You stated that you would let the client know and you would follow up.

|

|

The client’s 1099-C was filed in accordance with the IRS regulations (IRS code section 6050P)
to report an unpaid debt as income. The bank’s filing of the 1099-C in compliance with IRS
regulations does not release the client’s judgment as it has not been settled or paid.

Sincerely,
EASE
Christian Wober

Senior Vice President
SA Recovery Manager

[-Restricted-} oh / | 4

 
 

iF pg 4a OF BS tame 1D: LEV 20281 Praag oe |D: 7

COMPLAINT

ale

EXHIBIT 5

 
Case L2PSY SRF BYTS AME OMBEN Ai? rh IBSPALURLRR PRR AL RRAOEI: 82

4
v

THE LAW OFFICES OF

LEE M. PERLMAN

1926 GREENTREE ROAD, SUITE 100, CHERRY HILL, NEW JERSEY 08003
Telephone (856) 75t-4224, Facsimile (B88) 635-5933

www.newjerseybankruptcy.com
LEE M. PERLMAN

AMY L, KNAPP
HEIDI R, SPIVAKe i

 

MARY CATHERINE DOHERTYs BURLINGTON COUNTY OFFICE;
SYLVIA VARANOg I eh treet
CATHERINE FLETCHER* Mt. Holly, NJ 08060
RENEE BARRY*

KRISTEN IAROSSI*

JOHN PREBICHS OCEAN COUNTY OFFICE;
KRISTEN C.P. PERLMAN, M.B.A. + 200 Main Street

Toms River, NJ 08753
ALSO ADMITTED IN PENNSYLVANIA
2 CERTIFIED DANKRUPTCY ASSISTANT
*LEGAL ASS!

fi
+FALR CREDIE REPORTING COORDINATOR
FINANCIAL ANALYSIS

Via Certified Mail Return Receipt Requested: April 30, 2019
1O1§ O6%0 0000 F4HB_ SSSt

Special Assets Recovery
3119 Chaparral Drive
Roanoke Virginia, 24018

To Whom It May Concern:

 

I’m in touch on behalf of our client, John Gericke, last 4 of ssn: J who lives at 248 |
Hampshire Drive in Deptford New Jersey, 08096. We are in touch again about your 1099-C , |
issued for a Cancellation of debt, identified as “G” decision or policy to discontinue collection, |
Further we provide again a copy of the rule change.

The rule change confirms the debt should be gone for good. Yet today (04/30) when we called
for status, we were advised the debt would Not be discharged or the Lien removed and marked
satisfied until the year 2032?

Please see the enclosed two (2) 1099-c’s and info on the rule change. You should also know that
we have been discussing this with BB&T since August of 2018, to no avail and lack of response
from BB&T. Each time we call we are told BB&T is preparing a written reply?

We are now, again asking that we receive a reply on when you will resolve this, before we
escalate to the next level.

Thank You.

Ce: enclosure

 

John Prebich,Financial Analyst Phone: 856475144224 |
Law Offices of Lee M, Perlman Fax: 8564-7514-4226 “4 (4
1926 GreenTree Rd, Suite 100 Email:jprebich@newjerseybankruptcy.com

Cherry Hill New Jersey, 08003 web; www.newjerseybankruptcy.com
 

 

Case 1:20-cv-03053-RM BMD Document

GLO-L-0001 12-20

oiuging ' Brooch Banklog.& Trost Company — ,
ee 101N. Cheny Steet, Svite500 °°
} Winston-Salem, NC 27104

|
Bafa GERICKE
248 HAMPBHIRE DRIVE
WOODBURY, NY 08096

1-
1/27/2020 12:25:24 P

Fog BOF bs Trane 1D: FEV IdaBI PrAGoe ©

 

If you have questions contact:

SB&T Tax Information Line
Phouc: 800-394-1470
C001

 

Instructions for Debtor
You recelvad this form because o Fadersl Government agency or an applicable

financial enuty la creditor} hay discharged {esncelad or forgivan)a dabt you owad, __. a desoription of the property, .
pr becsUso an identifiotle eveAt h3d occhnved that althier lg orle daamedto baa

diucharge of 3 dobt of $800 of mors. {f a craditer has discharged » dabt you

owed, you are required io include the disobarged amountin your Income, oven If

It le lece than $600, onthe “Otho Incomo” Hine af your Form 10460, However, yeu
may fot have te include all of the vancoled debt In your Income. There are
exoeptions and axolusions, sudh as bankruptcy and Insolvanicy. Spa Pub. 4661,
available at IRS. gov, far more details, If on tdontifiable event hss vccurred but

the tedt hae nox actually been discharged, then include any dischargad debt in
your income In the your that It Is actually dlechargad, uniead an exception or
excluston applies to yowin that year. .

Debtor's tuxpayor idgq{fflcatian number (TIN]. Far your protection, this farm may
show only the last four diglts df your TIN (enclal pecurity number {SSN1, individual ,
taxpayer IdantIflestlon nurabed {ITIN}. adoption taxpayer Identification number
AATIN}, or employer Idendticatian number (6iN}), However, the oreditor has
reported yoursomplete TIN ta the IAS,

Account number. Moy show an account or other unique numbor the croditor
assigned to distinguish your account,

Box 4, Shows the dato the earliest Idontifiable event occurred of, at tha

creditor's digcrotion, thd dato of az actual discharge thet occurred bofore an
idgntifinblo event. See the codb in box 8,

Box 2, Shows the amount of debt aither actually or daemed discharged, Note: If
you don't agrea with thy amount, contact yaur eraditor,

Box 3. Shows interest lflacluded in the debt rappried in box 2, See Pub, 4684

te eae if you muet include tho Interestin grove Income,

Box 4. Showe a description of the dabt, !f box 7 is complatad, box 4 also shows
“Box 5. Showe whether yau were personally lable for rapayment ot the dobt
whon the dabt was crdated or, if modiied, at the time of the feat modification,
See Pub. $087 for reporting instructions,
Hox 6. Showe the resson your creditor hax filed this form, The codgs in this box
are desorbed in moro detall in Pub, 6681, A-Bankruptoy: 8 - Other judiolal
dobt roliol; & - Statute of liinitations or expiration at deficiency period; D~
Forectosure olgottan; E v Oabt rallaf from probate at elmilar proceeding: F - By
agroomont G - Degisigh of policy to diacontinue collection; or H - Othar actual
djacharge dofora ideniliiable pygnt.
Sux 7, li, in the same calender year, a foreclosure ar absadonment of property
Ocourted In connsction With the cancellation of the deby, the fair market voluo
(FMV) of the property will 5¢ shown, oF you will recelve 9 separate Form 1099-A.
Genorally, the gross torectosure bid prio is cenoldored to be the FMY, For an
sbhandonment or voluntary conveyanes tn Nou of foreclosurg, the FMV le
“generally the apptalsod value of tie property, You may have lancome of logg
because of (he acguislion or suenconment, See Pub, $881 forinformation
about foracloaures and sbandonments, If the property waa yourmain bome, seo
Pub, 623 to tigure ariy taxable pain of ordinary acome.
Futuro devalopmonts, For the latost informatton about devolopmants related to
Form 1083-0 and Ite inatructlons, such us legisiation anactad after thoy wore

+ published, go to www. /rs, gav/Form1099a

 

 

 

| GREDITOR’S name, trast addread, city or town, etato or provines, countiy, 2
lovelgn postal sods, and telephone no, .

Branch Banking & Trust Company 0.
101 N, Cherry Street, Suite 500
Winston-Salem, NC 27104

CORRECTED (if checked).
OF

1 Date of identifiable evant

I$ 199,427.80

OMB No, 1545-3424

1/10/2018
Z Amount of dobl dlechs’ged 90 18 Cancellation
of Debt

 

 

oa ony

# Interest If Inaiudad in box 2
on et . ow . een tn wae sete 1099: et et

tte Se

 

 

 

CREODITOR’S TiN DEAYOR'S TIN

. = name, itreavaddven Tnatding apt na), a or lawn, stste of province,
BARBARA or fordigg pose! code

BARBARA GERICKE

248 HAMPSHIRE DRIVE

 

 

4 Debt description Copy 8
CONSUMER INSTALLMENT LOAN For Debtor
Thiele Impoctant tax

laformation and le belng

furnighadto the IRS, If
: you are required to files
rolurn, a negligence

 

| WOODBURY, NY 08096

5 li cheoked, the debtor was pereonallylisble for

repaymentofthe debt. . wpe ee ee ee » [x]

penalty or other
sanction may be
imposed on you If
raxable Income results

 

 

ACCOUNT n one} f
Loand:

 

 

from this transaction
and the JAS deturmines
8 Idenilfiable event code 7 Falr market velus of property that it has not bean
‘ ‘ , reported,
mel G_a §

 

 

Form 1099-C {keep for your records)

aH8027 2,000
35830

werw.lra,

© PEC Croce of Podrcry ts Lig ta wt eye

/Formt09oc Ovpartment of the Treaeury- Internal Revenue Service

Co Lec troy

SEIS /\9

 

 

j
|

 
Case LP SERRE BITS. BIRMESH' A? pF IRPRLY RR i emeAtaal RRIOE™

1 ’ sor ‘ ‘

(hitps://www.creditcards.com/)

Fine print {https://blogs.creditcards.com/category/fine-print), Living with credit
{https://blogs.creditcards,com/category/living-with-credit), Protecting yourself
{https://blogs.creditcards.com/category/protecting-yourself), Research, regulation, industry reports
(https://blogs,creditcards.com/category/research-regulation-indusiry~reports)

1099-C rule change is good news for
debtors

By Fred Williams (hittps://blogs,creditcards.com/author/fredw)
January 27, 2017

   

1099-c (https://blogs.creditcards,com/tag/1099-c) iL debt (https://blogs.creditcards,com/tag/debt)
| taxes (https://blogs.creditcards.com/tag/taxes) !

 

will no longer be squeezed for taxes just because an old debt has gone unpaid.

|

|

|

|

This tax season, there’s good news for people struggling with debt, Under a new IRS rule, people
Before coming to that, however, some bad news: Borrowers still owe taxes on extinguished, _

: canceled or “forgiven” debt. The classic case of forgiven debt is when a taxpayer settles a debt by
| paying less than the full amount due. For example, if you settle a $3,000 credit card balance by

| agreeing to pay half, you'll owe taxes on $1,500 of “forgiven” debt. (That's unless you are bankrupt
or meet another exemption (http://www.creditcards.com/credit-card-news/six-exceptions-

|

paying-tax~forgiven-debt-1282.php).)

7/I3

 
 

53-RMB-AMD Document 1.2 Fears (1 19/20 Pa 06,49, 01.62 PagelD: 55

The number of forgiven debt filings, called “1099-C’ forms, has soared since the Great Recession
as crecitcrs wore cll cdatieeet/henderseaiingrels. game tax write-off,” said Eric Green, a tax
attorney in Connecticut. Creditors report a debt as extinguished so they can claim it as o loss on

their own taxes.

For consumers in a fough spot financially, the tax bill on forgiven debt is a bitter pill. Usually, the
debt fs only partly made up of money they actually borrowed and spent. “Banks won't tell you how

much of it is fees,” says accountant Gary Bode, “And frankly a lot of it is fees - they can really jack
that up.”

Nevertheless, the unpaid fees and interest count as income, for tax purposes, even though it never
went into your pocket. :

And it gets worse. Many people received notices of forgiven debt for loans that had not been
forgiven at all - they were just old. Under a controversial IRS rule, creditors were supposed to send
1099~-C forms for debts that had gone without any repayment for a 36-month period. The theory
was, these debts were unlikely to be repaid.

“The danger here is, if there is any room for a creditor to continue normal collection activity after
issuing a 1099-C, that really puts people at risk,” said Bruce McClary, vice president of

communications for the National Foundation for Credit Counseling.

In fact, the 36-month rule did cause people to get dunned for debts that were not extinguished, the
Taxpayer Advocate Service said in a report to Congress. The service, an office within the IRS, cited
the practice as a top problem for taxpayers. Debt collectors could even use the 1098-C form as
leverage against debtors, the report said,

“Creditors may threaten to ‘sic’ the U.S, government’ on a debtor by issuing a Form 1099-C asa
means of pressuring a debtor to pay,” the advocate’s report (https://www.irs.gov/pub/irs-
utl/vol_t_msp_6_15_taxpayerrights.pdf) said,

. Lea T EL,
Sr eg A ee ITE Ny ett ence eer RTM Reg a TEN eR pti RMR pT Te AM RAR

This is where the good news comes in: The IRS has dropped the 36-month rule. This tax season, f “
creditors should not send you a 1099-C form unless the debt is really canceled, extinguished,
forgiven, and gone for good.

aang cea renin ees ae eee
Not everyone has read the memo, however. The rule change, effective immediately, was published
in the Federal Register Nov. 10, 2016. It was subsequently announced in internal Revenue Bulletin
2016-48 on Nov, 28. But not all the tax lawyers i spoke to this week had heard of the change.

Chances are that some creditors are not on board yet either.

 

 

 
-03053-RMB- -2_ Filed 03/19/20 _P elD: 56
BLOG 7 F230 OHM 02d E28 Bd PME pg 48 OF 64 Trans ID: CEVIO201 Bago

So this tax season, taxpayers with unpaid debts in their past still need to be vigilant about
Lnfcrg.vor acht, ForlunGiipsidw wre Rediemr sete ste. if a 1099-C arrives for which you did not
explicitly settle the debt, contact the creditor and get clarification. If they cite the 36-month rule,
refer them to IRS Bulletin 2016-48 (https://www.irs.gov/irb/2016-48_IRB/ar06.himl), “Removal of
the 36-month nonpayment Testing Period Rule.”

If the creditor does not confirm that the debt is forgiven, they should rescind the 1099-C. If they
don’t, you'll need to use the IRS dispute process. “That's preity involved,” McClary said, and
includes attaching a written statement fo the tax return. It may require the help of a tax
professional.

But it’s worth if not to pay income taxes on a debt that's still hanging over your head.

See related: 1099-C form brings surprise: IRS taxes forgiven debt
(hitp://www.creditcards.com/credit-card-news/forgiven-debt-1099C-income-tax-313.php)

< (https://blogs.creditcards.com/2017/01/are- >
millennials-really-shunning-credit-cards.php) (https://blogs.creditcards,com/2017/01/fantastic-
Previous Post credit-advice-youre-not-following.php)
(https://blogs.creditcards.com/2017/01/are~ Next Post
millennials-really-shunning-credit- (https://blogs. creditcards. com/2017/01/fant: -
cards.php) credit-advice-youre-not-following.php)

- JOIN THE DISCUSSION

We encourage an active and Insightful conversation among our users, Piease help us keep our community civil and
‘ respectful, For your safety, we ask that you do not disclose confidential or personal information such as your bank
: account numbers, social security numbers, etc, Keep in mind that anything you post may be disclosed, published,

| transmitted or reused,

i
|
| The editorial content on CreditCards,com (http://CreditCards.com) is not sponsored by any bank or credit card
; Issuer. The journalists in the editorial department are separate from the company's business operations, The

; comments posted below are not provided, reviewed or approved by any company mentioned In our editorlal

| content, Additionally, any companies mentioned in the content do not assume responsibillty to ensure that ali :
i posts and/or questions are answered. !
i

 

 
Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 51 of 65 PagelD: 57
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 50 of 63 Trans ID: LCV2020177845

   

2028 obao oogd &4éh 5581

 

: ‘Rordelivery viformation,

“OF FIGIAL

Exita Servicae 6
Cnetuan Receipt (iarccopy)
Co Retun Recelat (eleotronio)
El centied Mali Rastdeted Delvery $
(CAdut Signature lequired $
[}Adutt Signature Restricted Daitvery $

 

 

Seat

 

 

; * ve
4 whe we

  
 

Ean eae
m@ Complete Items 1, 2, and 3.

m Print your name and address on the reverse
so that we can return the card to you. '

m Attach this card to the back of the mailpiece,
or on the front if space permits,

EERE

 

Make aed kets cate
— Rte

i é
wy yo . 1 Agent
x4, NMA Lf OO Addrassee :

 

 

{f YES, enter Uolivery addreés below: [} No

ZNAGH APLAR, Dawg
{Lo ascoe Ning, vA MMOe

HN A

9590 9402 2553 6306 3368 80

B, Recelved by (Printed Name) C. Date of Delivery |
A Sian, Wide S !
D, Is delivery address different from iter 1 @s i

i

i

 

oie or 4 |

 

 

$. Service Type OC Prloalty MaltExprese® =!
O Adult Signature C)Ragistored Malim™
D Adult Signature Reshicted Dotivery Q opistered Mall Restricted!
2 Gertifiad Mallk® Dollvery ;

O Gartifled Mall Restricted Delivery [1] Relurn Recelpt for
0 Gofiact on D Merchand!se

 

2, Article Number (Transfer from service label)

FOK Ob§0 COO _S4l_ SS8I

eflvery f i
(i Coltect on Dellvary Restricted Delivery O Signature Confinnatlon™

C} Insured Malt © Signature Confirmation
G Insured Mall Restoted Delivery Resiricted Dalivery
_ (over $500)

 

 

PS Form 3811, July 2015 psn 7530-02-000-9053

Domestic Return Receipt !

  

D0. 9 40

Co nnerpa tt do eR

acd
 

 

Case 1:20-cv-03053-RMB-AMD Document 1-2 _ Filed 03/19/20 Pa
GLO.1-000719-30 61/27/2020 1256.34 PM Py 51.01 65 Trans ID: CEVZ02017 BAe oe OF

COMPLAINT
EXHIBIT 6

 
 

Case 1:20-cv-03053-RMB-AMD_ Document 1-2_ Filed 03/19/20 page ae PagelD: 59

GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 52 of 63 Trans 1D: L 50201 iPr 45

1

THE LAW OFFICES OF

LEE M. PERLMAN

(926 GREENTREE ROAD, «TE «0. CHERRY HILL, NEW JERSEY 08003
Telephone (BSi —” «377+, Facsimile (888) 635-5933
www.ney 2 seybankrar’ oo ob
LEE M, PERLMAN

AMY L. KNAPP
HEIDI R, SPEVAKs

——IEEE——————————e SR NN

MARY CATHERINE DOHERTY BURLINGTON COUNTY OFFICE:
SYLVIA VARANOo 137 High Sweet
CATHERINE FLETCHER* Mt, Holly, NJ 08050
RENEE BARRY*

, KRISTEN JAROSSI*
JOHN PREBICHS OCEAN COUNTY OE eICe:
KRISTEN C,P, PERLMAN, M.LB,A, + 200 Mai

Toms Rivers NI 08753
SALSO ADMITTED IN PENNSYLVANIA
‘A)FUED BANKRUPTCY ASSISTANT

: a CREDIT REPORTING COORDINATOR,
MANCIAL ANALYSIS

Via Fax: 336+733+2314 June 03, 2019

BB &T Bank

Mr. Christopher L., Henson

President & Chief Operating Officer
200 West 2™ Street

Winston — Salem, North Carolina, 27101

Dear Mr. Henson:

First, apologies for imposing on you and please accept my intrusion as being from one executive
to another in need of help. I’m in touch on behalf of our client, John Gericke, who lives at 248
Hampshire Drive in Deptford New Jersey, 08096.

We have a problem and after roughly a year of exchange with the Special Assets / Recovery
Group of BB&T in Roanoke Virginia and little to No response from them we are frustrated. V e
have sent letters, emails, faxes and had phone conversations, only to get the same response; “: “2
are reviewing & will provide a written reply” To date, No Reply?

So as not to burden you, I have enclosed only two pieces of correspondence of the many we ¢ :nt
and believe the earlier letter dated August 16, 2018 provides background and should give you an
idea of the issue, The other, most recent dated April 30, 2019.

We are asking if you or a staff member might intervene and help resolve?

Thank You.

Cc: enclosure

 

John Prebich,Financial Analyst ° Phone: 856+751+4224-
Law Offices of Lee M. Perlman Bax: 856+-751+-4226
1926 GreenTree Rd. Suite 100 Email:jprebich@newjerseybankruptcy.com,

Cherry Hill New Jersey, 08003 web:. www.newjerseybankruptcy.com \0 \0/
 

Case 1:20-cv-03053-RMB-AMD Document 1-2 _ Filed 03/19/20 Page 54 of 6
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 53 of 63 Trans ID: Pevovael Fre dgagelD: 60

COMPLAINT —
EXHIBIT 7

 
_ Case 1:20-cv-03053-RMB-AMD_ Document.1-2_ Filed 03/19/20 Page
© TEPo Boat i2-00 01/21/2020 12:56:34 PN Pg bd of 6 Trans ID: Lev 2020177848 oo OP

THE LAW OFFICES OF

LEE M. PERLMAN

1926 GREENTREE ROAD, SUITE 100, CHERRY HILL, NEW JERSEY 08003
Telephone (856) 751-4224, Faesimite (888) 635-5933

www.newjerseybankruptcy.com

LEE M, PERLMAN
AMY L, KNAPP
HEIDI R, SPIVAKe

 

 

MARY CATHERINE DOHERTYo BURL INGTON COUNTY OFFICE;
SYLVIA VARANOB 137 ish Street
eae FE LETCHER* Mt, Holly, NJ G8060
RENEE BARRY* .

KR RISTEN | IAROSSI*

JOHN PREBICH* OCEAN COUNTY OFFICE:
KRISTEN C,P, PERLMAN, M.B.A.+ 200 Main Street

Toms River, NJ 08753

$20 ONT RR eR LAN,
*LBOAL AS: ANT

+ FAIR CREOIT REPORTING COORDINATOR
FINANCIAL YSIS

Mr. Christian Wober ¢ June 26, 2019)

Branch Banking & Trust Company

 

Senior Vice President O7/o% = Lwht
Special Assets Recovery
PO Box 1489 O7I/ie T Buks

Lumberton North Carolina, 2835941489
Mas Swks

Dear Mr, Wober, OP} PR= yoke
We received your reply to our inquiry on June 22,2019 in a letter dated April 26, 2019?

ont 5 El
First, the debt BB&T has recorded and attached to the Lien is $244,248.49, inherited in an
Acquisition. BB&T, however issued two (2) 1099-C’s totaling $398,855.60?

We again enclose certain information about the IRS ruling change to code 6050P and now
request BB&T please provide us all supporting details behind the debt, If you prefer we involve
the IRS or your new partner, Sun Trust, we are happy to follow that course.
Please let us know how you want to proceed,

Thank You. y Tr

Winston Salem

 

 

|
Ce: enclosure w/copy to Christopher Henson
|
|

John Prebich,Financial Analyst Phone; 856+-75144224

Law Offices of Lee M. Perlman Fax: 856+751+4226

1926 GreenTree Rd. Suite 100 Email: sjprebich@newjerseyb ankuptcy. com
Cherry Hill New Jersey, 08003 - web: www.newjerseybankr

uptey.com | iz

 
 

 

Case 1:20-cv-03053-RMB-AMD_ Document1-2_ Filed 03/19/20 Page 56 of 62 fpagelD: 62
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 55 of 63 Trans ID: LCV2020177845

COMPLAINT
EXHIBIT 8

 
Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 57 of 65 PagelD: 63
GLO-L-000112-20 04/27/2020 12:25:24 PM Pg 56 of 63 Trans ID: LCV2020177845

THE LAW OFFICES OF
LEE M, PERLMAN

1926 GREENTREE ROAD, SUITE 100, CHERRY HILL, NEW JERSEY 08003
‘Tolephone (885) 751-4224, Facsimile (856) 731-4220
ween jerseybenkruplyy.com

Li M1, PERUMAN

 

NECHAEL ADLER
AATY L. IGNAPP
Cee SS rae eae eae Seemann eneera teat Hs ares Soak a eee pee APRS NTE NF DAIS FOMRIIO IT LAN ONES CF LETS ORRASDON NSN DUNTONRASUTAGIN Laan OOO ne Sana ANU ENSCE”
MARY CATHERINE DOHERTY 3 DURLINGTON COUNTY OFFICE:
SYLVEA VARANOA 137 High Street
CATHERINE FLETCHER Mc, Holly NJ OBQ60
RENE BARRY ®
IRISTEN EAROSST*
JOHN PREBICHT OCRAN COUNTY OFFICE:
KSUSTEN CLP. PERLMAN, MLBA, + 230 Maj Suecet

2" Floor, Suje 8

13) SO EAE BDIS TEEN At ‘Toras River, MGR 753
POLY TH tay CoS BERD E SNSISE ANY

a
sind

   

elle WE Kote at ee GUN EEE
SE ATA VND tS

VIA FIRST CLASS MAIL

PLEASE REPLY TO;
CHERRY BELL OFFICE

CASH RECEIPT
CLIENT NAME: JOD (Crate Ke
DATE PAID: UsUAe... eee ne

AMOUNT PAID: |, COO Casi.

 

 
 

Case 1:20-cv-03053-RMB-AMD Document 1-2. Filed 03/19/20 Page 58 of agelD: 64
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 57 of 63 Trans ID: PEG RBA B45 g

COMPLAINT
EXHIBIT 9

 
Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 59 of 65 PagelD: 65
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 58 of 63 Trans ID: LCV2020177845

| RR EAN Eel |

Department of the Treasury
intemal Revenue Service
Fresno, CA 93888-0025

J

X

126907

a
RS

JOHN & BARBARA GERICKE
248 HAMPSHIRE DR
DEPTFORD NI 08096-4205

You have a balance due for 2018
Amount due: $59,269.46 —

Our records show you have unpaid taxes and/or
penalties and interest on your December 31,
2018 Form 1040.

if you already have an installment or payment
agreement in place for this tax year, then
continue with that agreement.

Fane e made elete beeen hh rata nws nen ede EetNeuee EN ROA e LTR ROE tee enatimn teas at seh eter AN ORENPDEE RIG ESEENSTS owee snes ens WAS DMS EM EOE PE RER ERS Haw) eaune re wene oe

ORES Rall

Payment

he
TRS

INTERNAL REVENUE SERVICE
FRESNO, CA 93888-0419

PATE Tanene een deta Leben LET ody eg eyelets HT

226907 .208536.225782.9699 1 AB 0.412 954
Hog rfAUNaghegg HN gfaQPEU fang [UYeefUfh|fgegyfeaTdad yay H] Udy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notice. . CPI4 3
Tax Year 2018 “tee
Notice date December 2, 2019
Social Security number
To contact us 800-829-0922
Your Caller ID 627088
Page 1 of 6 9H
Billing Summary
Tax you,owed $51,381.00
Payments and credits -6,245,00
Failure-to-file penalty 10,155.60
Failure to pay proper estimated tax penalty 276.00
Failure-to-pay penalty — eee 1,805.44
Interest charges 1,896.42
Amount due by December 23, 2019 $59,269.46
Continued on back...
JOHN & BARBARA GERICKE Notice CP14
"DITOR NI ceases" «Notice date December, 2019.
~ Social Security number ee

  

* Make your check or money arder payable to the United States Treasury,
* Weite your social securlty number (1 79-34-1697), the tax year (2016), and the form

number (1040) on your payment and any correspondence,

 

Amount due by December 23, 2019

 

$59,269.46

 

 

L?93941697 VN GERI 30 O 203812 £70 ONNOSABLS4L

Ve
Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 60 of 65 PagelD: 66
GLO-L-000112- 20, 01/27/2020 12:25:24 PM Pg 59 of 63 Trans ID: LCV2020177845

ll PREPARE es |

 

 

 

Notice * CP14

Tax Year 2018

Notice date December 2, 2019

Social Security number P| J
Page 2 of 6 9H

 

What you need to know

if you are a debtor in a bankruptcy case, this notice is for your Information
only and js not Intended to seek payment outside of the bankruptcy
process of taxes due before you filed your petition, You will not receive
another notice of the balance due while the automatic stay remains in
affect.

 

What you need to do immediately

{f you agree with the amount due and you're not working with an IRS

representative

* Pay the amount due of $59,269.46 by December 23, 2019, to avald additional
penalty and interest charges.

* Pay online ar mail a check or money order with the attached payment stub, You can
pay online now at www. irs.gov/payments.

If you disagree with the amount due
Call us at 800-829-0922 to review your account with 3 representative, Be sure to have
your account information available when you call.

We'll assume you agree with the information in this notice if we don’t hear from you,

 

Payment options

Pay electronically

We offer secure payment options so you Cen pay online, by phone, or using your mobile
davice and the IRS2Go app. You can pay from your bank account free of charge or by
debit or credit card for a fee charged by the card processors, not the IRS, Vistt
irs.gov/payments to.view all your options.

Set up a payment plan

ff you can’t pay the full amount you owe, pay as much as you can now and make
arrangements with us to pay over an extended time, You may be able to set up a
payment plan including an Installment agreement. Visit irs.gowopa to apply.

AE
Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 61 of 65 PagelD: 67
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 60 of 63 Trans ID: LCV2020177845

Bi ER EAC ECTS

 

 

 

Notice cPi4

Tax Year 2018

Notice date December 2, 2019
Social Security number

 

Page 3 of 6 SH

 

Payment options ~ cantinued

a

26907

Consider an offer in compromise

An offer in compromise allows you to settle your tax debt for tess than the full amount
you owe. You can use the Offer in Compromise Pre-Qualifier tool at its,gowoic to see if
you qualify arid calculate a pretiminary offer amount, Visit [rs.gow/payments/offer-in-
compromise for more Information about this program,

View your account information

You Can access your account online to view your amount owed, make a payment,
review your payment histary, get a transcript of your tax records, and view key return
information from your most recent tax year as originally filed, Visit its.gov/account to
view your account online.

 

If we don’t hear from you

Pay $59,269.46 by December 23, 2019, to avold penalty and interest charges.

 

Penalties

We are required by law to charge any appticable penalties.

 

Failure-to-file

 

 

 

Date received Months late Unpaid amount Penalty rate Amount
09/15/2019 0s $45, 136.00 4,50% , $10, 155,60
Total fallure-to-file $40,155.60

~~ Note: The penalty amount shown here may differ ffom the amount shown on Page 17” ~~

We assess a 5% monthly penalty for filing your return late for each month or part of a
month the return is late, for up to 5 months. When a penalty for paying fate applies for
the same month, the amount of the penalty for filing late for that month Is reduced by
the amount of the penalty for paying late tor that month, The penalty for paying late is
1/2% for each month or part of a month. We base the monthly penalty for filing late
on the tax required to be shown on the return that you didn’t pay by the original return
due date, without regard to extensions. We base the monthly penalty for paying late
on the net unpald tax at the beginning of each penalty month following the payment
due date for that tax. When an income tax return is more than 60 days late, the
minimum penalty is $210 or 100% of the tax required to be shown on the return that

you didn't pay on time, whichever Is less,
(Internal Revenue Code section 6651)

The computation shown here may include late payment penalty on amounts due before
the adjustment.

2fe

Continued on back...
 

Case 1:20-cv-03053-RMB-AMD bg

cument1-2_ Filed 03/19/20 Page 62 0 agelD: 68
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 61 of 63 Trans ID: Peg Reel Aede g

GREP Be

 

 

 

 

 

 

Notice CP14
Tax Year 2018
Natlce date December 2, 2019
Social Security nuinber a
Page 4 of 6 9H i
Failure to pay proper estimated tax Description —2 _ Amount
Total failure to pay proper estimated tax $276.00

t

When you don't pay enough taxes due for the year with your quarterly estimated tax
Payments, We charge a penalty for not properly estimating your tax. For information

‘ about estimated tax requirements, download tnstructions for Form 2210 or Tax

. Withholding and Estimated Tax (Publication 505) from www.its.gov or call us for a
copy. (internal Revenue Code section 6654)

_ Note: The penalty amount shown here may differ from the amount shown ori Page 1.
The computation shown here may include late payment penalty on amounts due before

the adjustment.

 

 

 

 

 

Failure-ta-pay

Date received Months fate Unpaid amount Perraly rae Amount

12/15/2019 : 08 . $45,136.00 0.50% | $1,805.44 |
Total fallure-to-pay ° ~ $1,805.44 |

We assess a 1/2% monthly penalty for not paying the tak you owe by the due date. We

base the monthly penalty for paying late on the net unpaid tax at the beginning of

each penalty month followiag the payment due date for that tax. This penalty applies

even if you filed the return on time, We charge the penalty for each month or part of a

month the payment is late: hawever, the penalty can't be more than 25% in total,

+ The due date for payment of the tax shown on a return generally is the return due
date, without regard to extensions.

* Thé due date for paying increases in tax is within 21 days of the date of our notice
demanding payrnent (10 business days If the amount in the notice is $100,000 or
more),

If we issue a Notice of Intent to Levy and you don't pay the balance due withIn 10 days
of the date of the notice, the penalty for paying fate increases to 1% per month, For
individuals who filed on time, the penalty decreases to 1/4% per month while an
approved installment agreement with the IRS {s in effect for payment of that tax.
(Interhal Revenue Code section 6651)

Note: The penalty arnount shown here may differ from the amount shown on Page 1.
The computation shown here may include late payment penalty on amounts due before
the adjustment,
Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 63 of 65 PagelD: 69

GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 62 of 63 Trans ID: LCV2020177845

Penalties — continued
Removal or reduction of penalties

9

226907

| PR Rel |

 

 

 

Notice cP id

Tax Year 2018

Notice date December 2, 2019
Social Security number

Page 5 of 6 SH

We understand that circumstances—such as a Sefious illness or injury, a family

member's death, or loss of financial records due to natural disaster—may make it

difficult for you to meet your taxpayer responsibility in a timely manner.

We can generally process your request for penalty removal or reduction quicker If you

contact us at the number listed above with the following information:

* Identify which penalty charges you would like Us to reconsider (e.9., 2016 late filing
penaity).

* For each penalty charge, explain why you believe it should be reconsidered,

If you write us, include a signed statement and supporting documentation for penalty

abatement request.

We'll review your statement and Jet you know whether we accept your explanation as

reasonable cause to reduce or remove the penalty charge(s),

 

Removal of penalties due to erroneous written
advice from the IRS

if you were penalized based an written advice from the IRS, we will remove the penalty
ifyou meet the following criteria;

= You wrote us asking for written advice on a specific issue.

* You gave us adequate and accurate information,

¢ You received written advice from us,

¢ You relied on our written advice and were penalized based on that advice.

To request removal of penalties based an erroneous written advice from us, submit a
completed Claim for Refund and Request for Abatement (Form 843) to the address
shown above, For a copy of the form, go to www.lrs.gov or call 800-TAX-FORM (800-
829-3676).

 

Interest charges

tam

ayn menseane anaes tanrmengitiors eNve/ericanemene wenn Sims mye
wy ” .

We are required by law to charge interest when you do not pay your ability on time.
Generally, we calculate interest from the due date of your retum (regardless of
extensions) until you pay the amount you owe In full, including accrued interest and
any penalty charges. Interest on some penalties accrues from the date we notify you of
the penalty until it is paid in full, interest on other penalties, such as failure to file a tax
return, starts from the due date or extended due date of the return, Interest rates are
varlable and may change quarterly. {internal Revenue Code section 6601)

Note: The interest amount shown here may differ from the amount shown on Page 1,

The computation shown here may include interest charges on amounts due before the
adjustment.

 

 

 

 

Petiod Days Interest (ate Inreress factor Artuunt due Interest charge
04/45/2019 ~ 06/30/2019 76 6.0% _ 0.012570476 $55,294.60 $695.04
06/30/2019 - 12/04/2019 155 5.0% 0,021458413 $5,986.64 1,201.38
Total interest $1,896.42

We multiply your unpaid tax, penalties, and interest (the amaunt due} by the interest
rate factor to determine the interest due,

s/t.

Continued on back...
Case 1:20-cv-03053-RMB-AMD Document 1-2 Filed 03/19/20 Page 64 of 65 PagelD: 70
GLO-L-000112-20 01/27/2020 12:25:24 PM Pg 63 of 63 Trans 1D: LCV2020177845

OPES AN eee ll.

Notice CP 14
Tax Year 2018
Notice date December 2, 2019

Social Security number Si 1
Page 6 of 6 9H

 

 

Additional information * Visit www. irs.gowicpt4
* For tax forms, instructions, and publications, visit www. Irs.gov or call

800-TAX-FORM (800-829-3676),

* Paying onlina is convenient, secure, and ensures timely receipt of your payment. To
pay your taxes online or for more information, go to www.lts.gowpayments,

* You-can contact us by mall atthe address at the top of the first page of this notice.
Be sure to include your Social Security number and the tax year and form number
you are writing about,

* Keep this notice for your records,

if you need assistance, please don’t hesitate to contact us.
 

Case 1:20-cv-03053-RMB-AMD_ Doc
GLO-L-000112-20 01/27/2020 1

P
i)
on
oo

Fo Oe 20 PASO Aas agelD: 71

 

Case Caption: GERICKE JOHN VS TRUIST Gase Type: OTHER consumer claims

Case Initiation Date: 01/27/2020 Document Type: Complaint with Jury Demand

Attorney Name: LEWIS G ADLER Jury Demand: YES - 6 JURORS

Firm Name: LEWIS G. ADLER Is this a professional malpractice case? NO

Address: 26 NEWTON AVENUE Related cases pending: NO

WOODB8URY NJ 08096 if yes, list docket numbers:

Phone: 8568451968 Do you anticipate adding any parties {arising out of same
Name of Party: PLAINTIFF : Gericke, John transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company Are sexual abuse claims alleged? NO

 

(if known): Unknown

 

  

"THE INFORMATION PROVIDED ON ‘THIS FORM

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION -

 

Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Other(expiain) Bank lender
Does the statute governing this case provide for payment of fees by the losing party? YES

Use this space to alert the court to any special! case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Ciass Action? YES Title 597 NO Consumer Fraud? YES

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

01/27/2020 ‘sf LEWIS G ADLER
Dated Signed
